Exhibit 10.39

EXECUTION VERSION

 

 

$500,000,000

CREDIT AGREEMENT

dated as of November 21, 2011

among

OLD DOMINION ELECTRIC COOPERATIVE

as Borrower

THE LENDERS NAMED HEREIN,

as Lenders

The ISSUING LENDERS Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and Swingline Lender

COBANK, ACB,

as Syndication Agent

and

BANK OF AMERICA, N.A.

as Documentation Agent

COBANK, ACB, WELLS FARGO SECURITIES, LLC, and MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Lead Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS

 

 

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Terms Generally

     19   

Section 1.03

  

Accounting Terms; GAAP

     20   

Section 1.04

  

Classification of Loans and Borrowings

     20   

Section 1.05

  

Times of Day

     20   

ARTICLE II

 

THE CREDITS

 

  



  



Section 2.01

  

The Commitments

     20   

Section 2.02

  

Loans and Borrowings

     21   

Section 2.03

  

Requests for Syndicated Borrowings

     21   

Section 2.04

  

Letters of Credit

     22   

Section 2.05

  

Funding of Borrowings

     27   

Section 2.06

  

Interest Elections

     28   

Section 2.07

  

Termination and Reduction of the Commitments

     29   

Section 2.08

  

Repayment of Loans: Evidence of Debt

     30   

Section 2.09

  

Prepayment of Loans

     31   

Section 2.10

  

Fees

     33   

Section 2.11

  

Interest

     34   

Section 2.12

  

Alternate Rate of Interest

     35   

Section 2.13

  

Increased Costs

     36   

Section 2.14

  

Break Funding Payments

     37   

Section 2.15

  

Taxes

     38   

Section 2.16

  

Payments Generally: Pro Rata Treatment: Sharing of Set-Offs

     42   

Section 2.17

  

Mitigation Obligations; Replacement of Lenders

     44   

Section 2.18

  

Defaulting Lenders

     45   

Section 2.19

  

Swingline Loans

     48   

Section 2.20

  

Competitive Loans

     50   

Section 2.21

  

Increase of Commitments; Additional Lenders

     53   

Section 2.22

  

Termination of Commitments

     54   

Section 2.23

  

Extension of Maturity Date

     56   

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 



  



  



Section 3.01

  

Organization; Powers

     57   

Section 3.02

  

Authorization; Enforceability

     57   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 3.03

  

Governmental Approvals; No Conflicts

     57   

Section 3.04

  

Financial Condition: No Material Adverse Change

     58   

Section 3.05

  

Properties

     58   

Section 3.06

  

Litigation

     58   

Section 3.07

  

Environmental Matters

     59   

Section 3.08

  

Compliance with Laws and Agreements

     59   

Section 3.09

  

Investment Status

     59   

Section 3.10

  

Taxes

     59   

Section 3.11

  

ERISA

     59   

Section 3.12

  

Disclosure

     59   

Section 3.13

  

Margin Stock

     60   

Section 3.14

  

Wholesale Power Contracts

     60   

 

ARTICLE IV

 

CONDITIONS

 



  



  



Section 4.01

  

Effective Date

     60   

Section 4.02

  

Each Credit Event

     62   

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 



  



  



Section 5.01

  

Financial Statements and Other Information

     63   

Section 5.02

  

Notices of Material Events

     64   

Section 5.03

  

Existence; Conduct of Business

     65   

Section 5.04

  

Payment of Obligations; Taxes

     65   

Section 5.05

  

Books and Records; Inspection Rights

     65   

Section 5.06

  

Compliance with Laws and Agreements

     65   

Section 5.07

  

Use of Proceeds and Letters of Credit

     65   

Section 5.08

  

Further Assurances

     66   

Section 5.09

  

Identification of Parties

     66   

Section 5.10

  

Certain Equity and Security

     66   

 

ARTICLE VI

 

NEGATIVE COVENANTS

 



  



  



Section 6.01

  

Liens

     67   

Section 6.02

  

Fundamental Changes

     68   

Section 6.03

  

Lines of Business

     68   

Section 6.04

  

Transactions with Affiliates

     68   

Section 6.05

  

Certain Financial Covenants

     68   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.06

  

Hedging Agreements

     68   

Section 6.07

  

Wholesale Power Contracts

     68   

Section 6.08

  

Corporate Documents; Fiscal Year

     68   

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

AGENCY

 



  



  



  



  



Section 8.01

  

Appointment and Authority

     71   

Section 8.02

  

Rights as a Lender

     71   

Section 8.03

  

Exculpatory Provisions

     72   

Section 8.04

  

Reliance by Administrative Agent

     73   

Section 8.05

  

Delegation of Duties

     73   

Section 8.06

  

Resignation of Administrative Agent

     73   

Section 8.07

  

Non-Reliance on Administrative Agent and Other Lenders

     75   

Section 8.08

  

No Other Duties, etc

     75   

Section 8.09

  

Administrative Agent May File Proofs of Claim

     75   

 

ARTICLE IX

 

MISCELLANEOUS

 



  



  



Section 9.01

  

Notices

     76   

Section 9.02

  

Waivers; Amendments

     78   

Section 9.03

  

Expenses; Indemnity; Damage Waiver

     79   

Section 9.04

  

Successors and Assigns

     81   

Section 9.05

  

Survival

     85   

Section 9.06

  

Counterparts; Integration; Effectiveness

     86   

Section 9.07

  

Severability

     86   

Section 9.08

  

Right of Setoff

     86   

Section 9.09

  

Governing Law; Jurisdiction; Etc

     87   

Section 9.10

  

WAIVER OF JURY TRIAL

     88   

Section 9.11

  

Headings

     88   

Section 9.12

  

Treatment of Certain Information; Confidentiality

     88   

Section 9.13

  

USA PATRIOT Act

     89   

Section 9.14

  

No Advisory or Fiduciary Responsibility

     89   



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    Lenders’ Commitments Schedule 3.03    Governmental Approvals
Schedule 3.06    Disclosed Matters Schedule 3.14    Wholesale Power Contracts
and Member Transmission Contracts Schedule 4.01(d)(i)    Indebtedness Schedule
4.01(d)(ii)    Subsidiaries Schedule 4.01(f)    Terminated Facilities

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Borrowing
Request Exhibit C    Form of Interest Election Request Exhibit D    Form of
Issuance Notice Exhibit E    Form of Note Exhibit F    Form of Compliance
Certificate Exhibit G    Form of Competitive Loan Quote Exhibit H    Form of
Competitive Loan Quote Request Exhibit I    Form of Competitive Loan Note
Exhibit J    Form of Notice of Requested Commitment Increase Exhibit K    Notice
of Commitment Termination Exhibit L – 1    Form of U. S. Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships for U. S. Federal
Income Tax Purposes) Exhibit L – 2    Form of U. S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships for U. S. Federal Income Tax
Purposes) Exhibit L – 3    Form of U. S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U. S. Federal Income Tax Purposes)
Exhibit L – 4    Form of U. S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U. S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 21, 2011 among OLD
DOMINION ELECTRIC COOPERATIVE, a Virginia utility aggregation cooperative
(“ODEC”), the LENDERS party hereto (as hereinafter defined), the ISSUING LENDERS
party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and Swingline Lender.

ODEC has requested that the Lenders, the Swingline Lender and the Issuing
Lenders (all as hereinafter defined) extend credit to it in an aggregate
principal or face amount not exceeding $500,000,000 at any one time outstanding,
which can be increased hereunder to an aggregate principal or face amount not
exceeding $650,000,000 at any one time outstanding subject to the terms and
conditions set forth herein. The Lenders, the Swingline Lenders and the Issuing
Lenders are prepared to extend such credit upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Commitment Lender” has its meaning set forth in Section 2.23(d).

“Additional Lender” has its meaning set forth in Section 2.21(b).

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person (including ODEC), another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified. For
the avoidance of doubt, TEC Trading, Inc. shall not be an Affiliate of ODEC for
purposes herein.

“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating (as defined below) of ODEC then in effect,
it being understood that the Applicable Margin for (a) Syndicated Loans that are
LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR
Margin,” (b) the Commitment Fee shall be the percentage set forth under the
column “Commitment Fee” and (c) Letter of Credit participation fees shall be the
percentage set forth under the column “LIBOR Margin”:

 

Level

   Moody’s
Debt
Rating    S&P
Debt
Rating    Fitch
Debt
Rating    Commitment
Fee     LIBOR
Margin     Base
Rate
Margin   I    ³ Aa3    ³ AA-    ³ AA-      0.075 %      0.85 %      0.00 %  II
   A1    A+    A+      0.075 %      0.90 %      0.00 %  III    A2    A    A     
0.100 %      0.95 %      0.00 %  IV    A3    A-    A-      0.125 %      1.00 % 
    0.00 %  V    Baal    BBB+    BBB+      0.200 %      1.10 %      0.10 %  VI
   Baa2    BBB    BBB      0.300 %      1.25 %      0.25 %  VII    £ Baa3   
£ BBB-    £ BBB-      0.400 %      1.50 %      0.50 % 



--------------------------------------------------------------------------------

The credit ratings referred to above (the “Debt Ratings”) are the long-term,
senior, unsecured, non-credit enhanced debt ratings or issuer credit rating
assigned to ODEC by Moody’s, S&P and Fitch, respectively. If ODEC does not have
a Debt Rating from any such rating agency, for purposes of determining the
Commitment Fee and the applicable interest margin, the Debt Rating of ODEC from
such rating agency shall be deemed to be one pricing level (each a “Pricing
Level”) lower than the Pricing Level corresponding to the applicable long-term,
senior, secured, non-credit enhanced debt ratings assigned to ODEC from such
rating agency, if any. The Applicable Margin as of the Closing Date (based on
current ratings) shall be Pricing Level IV.

If at any time there is a split among Debt Ratings by Moody’s, S&P and Fitch
such that all three Debt Ratings fall in different Pricing Levels, the
applicable Pricing Level shall be determined by the Debt Rating that is neither
the highest nor the lowest of the three Debt Ratings, and if at any time there
is a split among Debt Ratings by Moody’s, S&P, and Fitch such that two of such
Debt Ratings are in one Pricing Level (the “Majority Status”) and the third
rating is in a different Pricing Level, the applicable Pricing Level shall be at
the Majority Status. In the event that ODEC shall maintain Debt Ratings from
only two of Moody’s, S&P and Fitch and ODEC is split-rated and the Debt Ratings
differential is one level, the Pricing Level corresponding to the higher Debt
Rating will apply and if the ratings differential is two levels or more, the
Pricing Level corresponding to one level lower than the higher Debt Rating will
apply. If at any time ODEC does not have a Debt Rating from at least one of
Moody’s, S&P and Fitch, the applicable Pricing Level shall be set at Level VII.

The Applicable Margin shall, in each case, be determined and adjusted on the
date of any credit rating agency report setting forth a new credit rating for
ODEC (each, an “Interest Determination Date”). Such Applicable Margin shall be
effective from such Interest Determination Date until the next such Interest
Determination Date.

References to ratings in the table above are references to rating categories as
determined by the rating agencies as of the Effective Date and in the event of
adoption of any new or changed rating system by any such rating agency, each of
the ratings from the rating agency in question referred to above shall be deemed
to refer to the rating category under the new rating system which most closely
approximates the applicable rating category as in effect on the Effective Date.

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ASC 810” means the Financial Accounting Standards Board Accounting Standards
Codification No. 810, Consolidation, as amended, supplemented or modified from
time to time and any successor or replacement codification or interpretation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments prior to the Maturity Date pursuant to Section 2.07 or 2.09(b),
Article VII or otherwise.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means the highest of (a) the Federal Funds Effective Rate, as
published by the Federal Reserve Bank of New York, plus 1/2 of 1%, (b) the prime
commercial lending rate of the Administrative Agent, as established from time to
time at its principal U.S. office (which such rate is an index or base rate and
will not necessarily be its lowest or best rate charged to its customers or
other banks) and (c) the daily LIBOR (as defined below) for a one month Interest
Period (as defined below) plus 1.0%. Interest shall be payable quarterly in
arrears on the last day of each calendar quarter and (i) with respect to Base
Rate Loans based on the Federal Funds Effective Rate and LIBOR, shall be
calculated on the basis of the actual number of days elapsed in a year of 360
days and (ii) with respect to Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, shall be calculated on the basis of
the actual number of days elapsed in a year of 365/366 days.

“Base Rate Loan” means Loans that bear interest at an interest rate based on the
Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means (a) all Syndicated Base Rate Loans made, converted or
continued on the same date, (b) all LIBOR Rate Loans that have the same Interest
Period, (c) a Swingline Loan or (d) a Competitive Loan.

“Borrowing Request” means a request by ODEC for a Syndicated Borrowing in
accordance with Section 2.03 or for a Swingline Borrowing in accordance with
Section 2.19, substantially in the form of Exhibit B.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Richmond, Virginia or Denver, Colorado
are

 

3



--------------------------------------------------------------------------------

authorized or required by law to remain closed and (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a LIBOR Rate
Borrowing, or to a notice by ODEC with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (other than (i) equipment used for
office; or computer needs, (ii) equipment used for transportation needs, or
(iii) leases of other items having a net book value of less than $1,000,000), or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP provided, however, that “Capital Lease
Obligations” shall not include (a) obligations included on such Person’s
consolidated financial statements because of (i) consolidation of another
Person, including a Subsidiary, which such Person pursuant to GAAP and for which
such Person is not legally obligated or (ii) solely because of ASC 810, or
(b) the Clover Lease Obligations.

“Capitalization” shall mean Indebtedness plus patronage capital.

“Cash Collateralize” means, to pledge and deposit with (in a collateral account
established and maintained on the books of the Administrative Agent, which
account may be a “securities account” (as defined in Section 8-501 of the
Uniform Commercial Code as in effect from time to time in the State of New
York)) the Administrative Agent, for the benefit of one or more of the Issuing
Lenders or Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Control” means the failure of ODEC to be a cooperative corporation
Controlled by the Members, at least a majority of which are electric
distribution cooperatives.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans, Swingline
Loans or Competitive Loans.

“Clover Lease Obligations” means any obligations of ODEC relating to the
transactions with respect to the lease of Clover Power Station Unit 1 entered
into as of February 29, 1996.

“CoBank” means CoBank, ACB.

“CoBank Equities” has the meaning set forth in Section 5.10.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 or
2.09(b), (b) increased pursuant to Section 2.21 and (c) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $500,000,000.

“Commitment Increase” has its meaning set forth in Section 2.21(a).

“Commitment Increase Cap” has its meaning set forth in Section 2.21(a).

“Commitment Fee” means the commitment fee determined in accordance with
Section 2.10(a).

“Commitment Termination” has its meaning set forth in Section 2.22.

“Competitive Fixed Rate Loan” means a Competitive Loan bearing interest at a
Fixed Rate.

“Competitive LIBOR Rate Loan” means a Competitive Loan bearing interest
calculated by reference to the LIBOR Rate.

“Competitive LIBOR Margin” means, with respect to any Competitive LIBOR Rate
Loan, the marginal rate of interest, if any, to be added to or subtracted from
the applicable LIBOR Rate to determine the rate of interest applicable to such
Loan, as specified by the Lender making such Loan in its related Competitive
Loan Quote.

 

5



--------------------------------------------------------------------------------

“Competitive Loan” means a Loan made pursuant to Section 2.20.

“Competitive Loan Quote” means an offer by a Lender to make a Competitive Loan
in accordance with Section 2.20 substantially in the form of Exhibit G.

“Competitive Loan Quote Request” means a request by ODEC for a Competitive Loan
Quote in accordance with Section 2.20, substantially in the form of Exhibit H;
provided, that a request for both a Competitive LIBOR Margin and a Fixed Rate in
a Competitive Loan Quote on the same date shall constitute a single Competitive
Loan Quote Request.

“Competitive Loan Rate” means, with respect to any Competitive Loan Quote, the
Competitive LIBOR Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Loan Quote.

“Compliant Contract” means a Wholesale Power Contract that (i) obligates the
Member to pay ODEC rates and charges for services furnished thereunder pursuant
to a formula intended to meet all costs and expenses paid or incurred or to be
paid or incurred by ODEC resulting from the ownership, lease, operation,
maintenance, termination, retirement from service and decommissioning of, and
repairs, renewals, replacements, additions, improvements, betterments and
modifications to, the generating plants, transmission system and related
facilities of ODEC or otherwise relating to the acquisition and sale of power
and energy, transmission, load management, conservation or related services,
including all components of service thereunder and performance by ODEC of its
obligations under the other Wholesale Power Contracts with the Members, and
(ii) provides that, if at any time during a calendar year it becomes apparent
that ODEC’s current budget no longer accurately reflects ODEC’s costs and
expenses or sales of power and energy, permits ODEC’s board of directors to
review the budget for such year and, if necessary, revise such budget which such
revision will result in new rates and charges by operation of ODEC’s rate
formula therein.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” has the meaning set forth in Section 4.02.

“Debt-to-Capitalization Ratio” shall mean the ratio of Indebtedness to
Capitalization calculated on a consolidated basis for ODEC and its Significant
Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Sections 2.17 and 2.18, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and ODEC in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified ODEC, the Administrative Agent or any Issuing Lender or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or ODEC, to confirm in writing
to the Administrative Agent and ODEC that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and ODEC), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Sections 2.17 and 2.18) upon
delivery of written notice of such determination to ODEC, each Issuing Lender,
each Swingline Lender and each Lender.

“Disclosed Matters” has the meaning set forth in Section 3.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are first satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii).

 

7



--------------------------------------------------------------------------------

“Environmental Claim” means any written notice, claim, demand, actions or causes
of action, assessments, complaints, directives, citations, information requests
issued by a Government Authority, legal proceedings, orders, notices of
potential responsibility, in each case asserting losses, damages (including
diminution in value), liabilities, sanctions, costs and expenses (including
interest, penalties and attorneys’ and experts’ fees and disbursements)
(collectively, a “Claim”) pursuant to Environmental Laws, including but not
limited to, Claims based on, arising out of or otherwise relating to: (i) the
remediation, presence or Release of, or exposure to, Hazardous Materials or
other environmental conditions at, on, under, above, from, or about any Real
Property or any real properties formerly owned, leased or operated by ODEC or
any of its predecessors or Affiliates; (ii) the off-site Release, treatment,
transportation, storage or disposal of Hazardous Materials originating from
ODEC’s assets, properties or business; and (iii) any violations of Environmental
Laws by ODEC prior to the Effective Date, including reasonable expenditures
necessary to cause ODEC to be in compliance with or resolve violations of
Environmental Laws.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, judicial rulings, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, now or hereafter in effect, relating in any way to the environment,
preservation or reclamation of natural resources, the management, or Release of
any Hazardous Material or noise control, or the protection of human health,
safety, natural resources, or the environment, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq. (“CERCLA”).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ODEC directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” has the meaning set forth in Section 3.07(a).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with ODEC, is treated as a single employer under Section 414(b)
or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure to satisfy the minimum funding standards under Section 412(a)(2) of the
Code or Section 302(a)(2) of ERISA, whether

 

8



--------------------------------------------------------------------------------

or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by ODEC or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by ODEC or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by ODEC or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by ODEC or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from ODEC or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) that
are Other Connection Taxes, (c) in the case of a Foreign Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Foreign Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Foreign Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by ODEC under Section 2.17(b)) or (ii) such Foreign Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Foreign Lender’s assignor immediately before such Foreign Lender became a party
hereto or to such Foreign Lender immediately before it changed its lending
office, (d) Taxes attributable to such Recipient’s failure to comply with
Section 2.15(g) and (e) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Maturity Date” has its meaning set forth in Section 2.23(a).

“FATCA” means Sections 1471 though 1474 of the Code, as in effect on the date
hereof (and any successor or comparable provision that is not materially more
onerous) and any present or future Treasury Regulations issued thereunder or
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

9



--------------------------------------------------------------------------------

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. or, in each case, any successor or
assignee of the business of such company in the business of rating securities.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive LIBOR Rate Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Loan Rate
Quote.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which ODEC is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Lender). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any foreign nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) with jurisdiction over the Person or matter involved
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of

 

10



--------------------------------------------------------------------------------

assuring the owner of such Indebtedness of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes;
all hazardous or toxic substances, wastes or other pollutants; petroleum or
petroleum distillates; asbestos or asbestos containing materials;
polychlorinated biphenyls; radon gas; infectious or medical wastes; any mold or
fungus defined by Environmental Law to be of a type reasonably expected to pose
an unacceptable risk to human health; and all other substances, materials or
wastes of any nature that are listed, pursuant to or subject to regulation under
any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of ODEC shall not include obligations under (i) Hedging Agreements,
(ii) leases (other than Capital Lease Obligations), (iii) power, energy,
transmission or fuel purchase agreements, (iv) obligations imposed by a
Governmental Authority (other than RUS or CoBank), (v) commodities trading or
purchase arrangements, (vi) surety, indemnity, performance, release and appeal
bonds and Guarantees thereof incurred in the ordinary course of ODEC’s business,
including Guarantees or other obligations of ODEC related to TEC Trading, Inc.,
(vii) reclamation or decommissioning obligations (and Guarantees thereof),
(viii) obligations which have been legally or economically defeased, or (ix) the
Clover Lease Obligations.

“Indemnified Costs” has the meaning set forth in Article VIII.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of ODEC
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Indenture” means that certain Second Amended and Restated Indenture of Mortgage
and Deed of Trust entered into between ODEC and the Indenture Trustee, dated as
of January 1, 2011, as supplemented and amended and in effect from time to time.

“Indenture Trustee” means Branch Banking and Trust Company, as Trustee under the
Indenture, and its successor in such capacity.

“Information” has the meaning set forth in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum, dated as
of November 2011, with respect to ODEC and this credit facility.

“Interest Election Request” means a request by ODEC to convert or continue a
Syndicated Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C.

“Interest Payment Date” means (a) with respect to any Syndicated Base Rate Loan,
each Quarterly Date, (b) with respect to any LIBOR Rate Loan and any Competitive
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at three-month intervals after the first
day of such Interest Period and (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period” means (a) for any LIBOR Rate Loan (other than a LIBOR Rate
Competitive Loan) or Borrowing (other than a Competitive Loan), the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, and (b) for any Competitive Loan, the period commencing on the
funding date of such Loan and ending on the last day of one of the following
periods, as selected by ODEC in an accepted Competitive Loan Quote or as
otherwise required by the terms of this Agreement: one, two, three or six
months. For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Loan, and the date of a Syndicated
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

 

12



--------------------------------------------------------------------------------

“Issuance Notice” means a notice by ODEC for the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended in
accordance with Section 2.04(b), substantially in the form of Exhibit D.

“Issuing Lenders” means Wells Fargo Bank, National Association, CoBank, ACB,
Bank of America, N.A. and any other Lender chosen by ODEC and that agrees to act
as an Issuing Lender hereunder generally or with respect to a specific Letter of
Credit, in their capacity as issuers of one or more Letters of Credit hereunder,
and their respective successors in such capacities as provided in
Section 2.04(j).

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of ODEC
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time as adjusted pursuant to
Section 2.18(a)(iv).

“Lead Arrangers” means CoBank, ACB, Wells Fargo Securities, LLC, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint lead
arrangers hereunder.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the

 

13



--------------------------------------------------------------------------------

London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Market Index Rate” means, for any day, (a) the rate per annum appearing
on Reuters Screen LIBOR 01 Page (or any successor page) at approximately 11:00
a.m., London time for such day, provided, if such day is not a Business Day, the
immediately preceding Business Day, as the rate for dollar deposits with a
one-month maturity; or (b) if for any reason the rate specified in clause (a) of
this definition does not so appear on Reuters Screen LIBOR 01 Page (or any
successor page), the arithmetic average of the rate per annum at which deposits
in Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m., London time, for such day.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =   

LIBOR

      1.00-Statutory Reserve Rate   

“LIBOR Rate Loan” means Loans the rate of interest applicable to which is based
on the LIBOR Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

14



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, each fee letter executed in connection with Sections 2.10(c) and
(d) hereof and all other agreements, notices, certificates and other instruments
referred to herein or in the Letter of Credit Documents or executed or delivered
in connection herewith or therewith.

“Loans” means the loans (including Competitive Loans) made by the Lenders to
ODEC pursuant to this Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of ODEC, (b) the
ability of ODEC to perform any of its obligations under this Agreement or any of
the other Loan Documents or (c) the rights of or benefits available to any
Lender, any Issuing Lender or the Administrative Agent under this Agreement or
any of the other Loan Documents.

“Material Contracts” means the Indenture and each Wholesale Power Contract.

“Maturity Date” means the later of (i) the fifth anniversary of the Effective
Date and (ii) if maturity is extended pursuant to Section 2.23, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Member” means each holder of a membership interest in ODEC.

“Minimum Collateral Amount” means, at any time with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to the Fronting
Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.02 and (ii) has been approved by the
Required Lenders.

“Non-Extending Lender” has its meaning set forth in Section 2.23(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notice Date” has its meaning set forth in Section 2.23(b).

 

15



--------------------------------------------------------------------------------

“Note” means a promissory note of ODEC payable to the order of any Lender,
substantially in the form of Exhibit E.

“Notice of Commitment Termination” has its meaning set forth in Section 2.22.

“Notice of Commitment Increase” has its meaning set forth in Section 2.21(a)(i).

“Noticed Lender” has its meaning set forth in Section 2.22.

“Obligations” means all Loans, LC Disbursements, advances, debts or liabilities
owing by ODEC to the Administrative Agent, the Lead Arrangers, any Lender, any
Issuing Lender, any Affiliate of the Administrative Agent, the Lead Arrangers or
any Lender, or any Indemnitee, of any kind or nature, whether direct or indirect
(including those acquired by assumption), absolute or contingent, present or
future, in each case arising under this Agreement, the Notes or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
and including interest and fees that accrue after the commencement by or against
ODEC of any proceeding related to this Agreement or any other Loan Document
under any Debtor Relief Laws naming ODEC as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. The term includes all interest, charges, expenses, fees, attorneys’
fees and disbursements, paralegals’ fees (in each case whether or not allowed),
and any other sum chargeable to ODEC under this Agreement or any other Loan
Document.

“ODEC” has the meaning set forth in the introductory paragraph hereto.

“Other Applicable U.S. Tax Law” means all regulations and other guidance issued
by the U.S. Department of the Treasury and/or the Internal Revenue Service and
any decisions of any federal court including the Tax Court, the Court of Federal
Claims, the federal District Courts, the federal Circuit Courts and the Supreme
Court.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance enforcement, or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.04.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 signed into
law October 26, 2001).

 

16



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which ODEC or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Prudent Utility Practice” means any of the practices, methods, and acts engaged
in or approved by a significant portion of the electric utility industry during
the relevant time period; or any of the practices, methods, and acts which, in
the exercise of reasonable judgment in light of the facts known at the time a
decision was made, could have been expected to accomplish the desired result
consistent with good business practices. Prudent Utility Practice (i) is not
intended to be limited to the optimum practice, method, or act to the exclusion
of all others, but rather to be any and all acceptable practices, methods, or
acts generally accepted, and (ii) is intended, with respect to any particular
practice, method or act, to relate to similar practices, methods or acts.

“Quarterly Dates” means the last Business Day of each March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Real Property” has the meaning set forth in Section 3.07(b).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any presence, release, threatened release, spill, seepage,
escape, emission, leaking, pumping, pouring, emptying, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment.

“Remediation” means any investigation, clean-up, removal action, remedial
action, restoration, repair, response action, corrective action, reclamation,
closure, or post-closure in connection with the suspected, threatened or actual
Release of Hazardous Materials or any monitoring, study or investigation
performed in connection with any of the foregoing.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing 66 2/3% or more of the sum of the total
Revolving Credit Exposures and unused Commitments at such time and, so long as
there are

 

17



--------------------------------------------------------------------------------

fewer than eight (8) Lenders, such Lenders constitute a majority of all Lenders
at such time; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article VII, and for all purposes after the Loans become due
and payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders. The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” means the Chief Executive Officer, Chairman, Vice
Chairman, Chief Financial Officer, Vice President, or Secretary/Treasurer of
ODEC.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Syndicated Loans and
its LC Exposure and Swingline Exposure at such time.

“RUS” means Rural Utilities Service, an agency of the United States Department
of Agriculture, or any other agency or governmental body succeeding to the
functions thereof.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.

“Significant Subsidiary” means any subsidiary which is a “significant
subsidiary” under Regulation S–X promulgated under the Securities Exchange Act
of 1934, as amended.

“Statutory Reserve Rate” means, for any day, the percentage (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of ODEC.

“Substantially All” means, in reference to ODEC’s assets, 75% or more of ODEC’s
assets, on a book value basis.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

18



--------------------------------------------------------------------------------

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as the lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.19.

“Syndicated,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, is made pursuant to
Section 2.01.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, and fees or other
charges in the nature of taxes imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by ODEC of this
Agreement and the other Loan Documents, the borrowing and repayment of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the LIBOR Rate, the Alternate Base Rate or the Fixed
Rate.

“U.S. Borrower” means any borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code or Other Applicable U.S. Tax Law.

“Withholding Agent” means ODEC and the Administrative Agent.

“Wholesale Power Contracts” means, collectively, (a) each Second Amended and
Restated Wholesale Power Contract, effective as of January 1, 2009, between ODEC
and a Member, and (b) each other contract and agreement of substantially similar
terms and conditions from time to time entered into between ODEC and a Member
providing for the sale by ODEC to such Member of electric power and energy on a
requirements basis.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to

 

19



--------------------------------------------------------------------------------

include such Person’s successors and assigns, (c) the words “herein”, “hereof
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if ODEC
notifies the Administrative Agent that ODEC requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies ODEC that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. For purposes of calculating the covenants set forth in
Section 6.05, the profits or losses of any Person shall be excluded if the
accounts of such Person would be consolidated with those of ODEC in ODEC’s
consolidated financial statements, if such financial statements were prepared in
accordance with GAAP, solely because of ASC 810.

Section 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., a “Base Rate Loan”) or by Class and Type (e.g., a
“Syndicated Base Rate Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Syndicated Borrowing”), by Type (e.g., a “Base Rate
Borrowing”) or by Class and Type (e.g., a “Syndicated Base Rate Borrowing”).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

THE CREDITS

Section 2.01 The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans to ODEC from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the aggregate Revolving Credit Exposures plus the aggregate
outstanding principal amount of all Competitive Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, ODEC may borrow, repay and reborrow Syndicated Loans.

 

20



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Syndicated Loans as required.

(b) Type of Loans. Subject to Section 2.12, each Syndicated Borrowing shall be
constituted entirely of Base Rate Loans or of LIBOR Rate Loans as ODEC may
request in accordance herewith. At ODEC’s option, Swingline Loans may accrue at
the Base Rate or LIBOR Market Index Rate. Each Lender at its option may make any
LIBOR Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of ODEC to repay such Loan in accordance with the terms of
this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Syndicated
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$500,000; provided that a Syndicated Base Rate Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f). Syndicated Borrowings of more than one Class
and Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of twenty (20) LIBOR Rate Borrowings outstanding
(excluding Competitive LIBOR Rate Loans).

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, ODEC shall not be entitled to request (or to elect to convert to or
continue as a LIBOR Rate Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date.

Section 2.03 Requests for Syndicated Borrowings.

(a) Notice by ODEC. To request a Syndicated Borrowing, ODEC shall notify the
Administrative Agent of such request in writing by hand delivery, by telecopy or
by telephone of a Borrowing Request (i) in the case of a LIBOR Rate Borrowing,
not later than 11:00 a.m. three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of a Syndicated Base Rate Borrowing, not
later than 11:00 a.m. one (l) Business Day before the date of the proposed
Borrowing; provided that any such Borrowing Request of a Syndicated Base Rate
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f) may be given not later than 10:00 a.m. on the date of the
proposed Borrowing. Each telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request signed by ODEC.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

21



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a LIBOR Rate
Borrowing;

(iv) in the case of a LIBOR Rate Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(v) the location and number of ODEC’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be a Base Rate Borrowing. If no
Interest Period is specified with respect to any requested LIBOR Rate Borrowing,
then the requested Borrowing shall be made instead as a Syndicated Base Rate
Borrowing.

Section 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, ODEC may request an Issuing Lender
to, and each Issuing Lender shall, issue, at any time and from time to time
during the period from the Effective Date to the date that is thirty (30) days
prior to the Maturity Date, Letters of Credit for its own account in such form
as is acceptable to such Issuing Lender in its reasonable determination. Each
Letter of Credit issued hereunder shall constitute utilization of the
Commitments in an amount equal to the LC Exposure relating to such Letter of
Credit.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), ODEC shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
such Issuing Lender) to such Issuing Lender and the Administrative Agent (no
less than three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) an Issuance Notice signed by ODEC. If requested
by such Issuing Lender, ODEC also shall submit a letter of credit application on
such Issuing Lender’s standard form in connection with any request for a Letter
of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any such letter of credit
application or other agreement submitted by ODEC to, or entered into by ODEC
with, such Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

22



--------------------------------------------------------------------------------

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit ODEC shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Lenders (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
Section 2.04(e)) shall not exceed $150,000,000 and (ii) the aggregate Revolving
Credit Exposures plus the aggregate outstanding principal amount of all
Competitive Loans shall not exceed the total Commitments.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date thirty-six months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs during the three
months before such then-current expiration date) and (ii) the date that is
thirty (30) days prior to the Maturity Date.

(e) Participations. By the issuance of a Letter of Credit (or any amendment,
renewal or extension of a Letter of Credit) by an Issuing Lender, and without
any further action on the part of such Issuing Lender or the Lenders, such
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of any Default or Event of
Default or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of such Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Lender promptly upon the request of such
Issuing Lender at any time, plus interest thereon from the date of such request
to the date such amount is funded by such Lender, at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by such
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Lender in connection with the foregoing. Such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from ODEC pursuant to the next following
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Lender or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse such Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve ODEC of its
obligation to reimburse such LC Disbursement.

 

23



--------------------------------------------------------------------------------

(f) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, ODEC shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon on (i) the Business Day
that ODEC receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m. or (ii) the Business Day immediately following the day that
ODEC receives such notice, if such notice is not received prior to such time,
provided that ODEC may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or, if a Swingline Loan in the amount of
such LC Disbursement will not cause the aggregate amount of outstanding
Swingline Loans to exceed the amount that may be outstanding at any one time
pursuant to Section 2.19(a), Section 2.19, that such payment shall be financed
with a Syndicated Base Rate Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, ODEC’s obligation to make such payment in
reimbursement of the LC Disbursement shall be discharged and replaced by the
resulting Syndicated Base Rate Borrowing or Swingline Loan Borrowing.

If ODEC fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
ODEC in respect thereof and such Lender’s Applicable Percentage thereof.

(g) Obligations Absolute. ODEC’s obligation to reimburse LC Disbursements as
provided in Section 2.04(f) shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, this Agreement or any other Loan Document, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by such Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of ODEC’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to ODEC to
the extent of any direct damages (as opposed to consequential or exemplary
damages, claims in respect of which are hereby waived by ODEC to the extent
permitted by applicable law) suffered by ODEC that are caused by such Issuing
Lender’s gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that:

(i) such Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

24



--------------------------------------------------------------------------------

(ii) such Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iii) this Section 2.04(g) shall establish the standard of care to be exercised
by the Issuing Lenders when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Lender shall promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly after such
examination notify the Administrative Agent and ODEC by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve ODEC of its obligation to
reimburse the Issuing Lender and the Lenders with respect to any such LC
Disbursement.

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless ODEC shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that ODEC reimburses such LC Disbursement, at the rate per annum then
applicable to Syndicated Base Rate Loans; provided that, if ODEC fails to
reimburse such LC Disbursement when due pursuant to Section 2.04(f), then
Section 2.11(d) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Lender pursuant to Section 2.04(f) to reimburse the
Issuing Lender shall be for account of such Lender to the extent of such
payment.

(j) Replacement of an Issuing Lender. An Issuing Lender may be replaced at any
time by written agreement between ODEC and the successor Issuing Lender and
following notice to the Administrative Agent. The Administrative Agent shall
notify the Lenders of any such replacement of such Issuing Lender. At the time
any such replacement shall become effective, ODEC shall pay all unpaid fees and
expenses accrued for account of the replaced Issuing Lender pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing

 

25



--------------------------------------------------------------------------------

Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(k) Cash Collateralization. If any of (i) an Event of Default shall occur and be
continuing and ODEC receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing more than 50% of the total LC Exposure) demanding
the deposit of Cash Collateral pursuant to this paragraph (provided that no
notice or demand shall be required upon the occurrence of any Event of Default
with respect to ODEC described in clauses (h) and (i) of Article VII), (ii) any
LC Exposure for any reason remains outstanding as of the Maturity Date or any
earlier date of termination of all of the Commitments hereunder, (iii) ODEC
shall be required to provide cover for the LC Exposure pursuant to
Section 2.09(b), or (iv) at any time there shall exist a Defaulting Lender, then
(A) in the case of clauses (i), (ii) and (iii) above, ODEC shall immediately
Cash Collateralize in an amount equal to, in the case of clause (i) above, the
LC Exposure as of such date plus any accrued and unpaid interest thereon and, in
the case of clause (iii) above, the amount required under Section 2.09(b), and
(B) in the case of clause (iv) above, within one Business Day following the
written request of the Administrative Agent or any Issuing Lender (with a copy
to the Administrative Agent) ODEC shall Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Sections 2.17 and 2.18 and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(i) Grant of Security Interest. ODEC, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders and the Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral
(including any associated deposit or security account and any financial assets
(as defined in the Uniform Commercial Code as in effect from time to time in the
State of New York) or other property held therein) as security for the LC
Exposure under this Agreement or the Defaulting Lenders’ obligation to fund
participations in respect of Fronting Exposure, to be applied pursuant to clause
(ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the amount required by this
Section 2.04(k), ODEC will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.04(k) or Section 2.18
in respect of Letters of Credit shall be applied to the satisfaction of the LC
Exposure or the Defaulting Lender’s obligation to fund participations in respect
of Fronting Exposure (including, as to Cash Collateral provided by a Defaulting

 

26



--------------------------------------------------------------------------------

Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral provided upon an Event of
Default or pursuant to Section 2.09(b) shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.04(k) following the earlier of the
satisfaction, waiver or cure of all Events of Default or the termination of all
outstanding Letters of Credit, as applicable. Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuing Lender’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.04(k) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.18 the Person providing Cash Collateral and each Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

The Administrative Agent shall invest the Cash Collateral from time to time held
by it in such overnight U.S. treasury or similar short-term instruments as are
selected by ODEC and approved by the Administrative Agent, and shall maintain
records adequate to determine the interest from time to time earned thereon. The
Administrative Agent shall have no responsibility for any loss on any
investments made by it with respect to the Cash Collateral. Interest and profits
on investments will be credited to and, except as otherwise provided in this
Section 2.04, retained as Cash Collateral.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.19. The Administrative
Agent will make such Loans available to ODEC by promptly crediting the amounts
so received, in like funds, to an account of ODEC designated by ODEC in the
applicable Borrowing Request or, in the case of Competitive Loans, designated in
the applicable Competitive Loan Quote Request pursuant to Section 2.20(c);
provided that Syndicated Base Rate Borrowings made to finance the reimbursement
of an LC Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (other than a Competitive Loan) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to ODEC a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing

 

27



--------------------------------------------------------------------------------

available to the Administrative Agent, then the applicable Lender and ODEC
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to ODEC to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the Federal
Funds Effective Rate or (ii) in the case of ODEC, the interest rate applicable
to Base Rate Loans. If each of ODEC and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to ODEC the amount of such interest
paid by ODEC for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Notwithstanding the foregoing, the Administrative
Agent has no obligation to make any Loan funds available to ODEC unless the
Administrative Agent has received such funds from the Lenders in accordance with
the terms hereof. Any payment by ODEC shall be without prejudice to any claim
ODEC may have against a Lender that shall have failed to make such payment to
the Administrative Agent.

(c) Payments by ODEC; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from ODEC prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Lenders hereunder that ODEC will not make such payment,
the Administrative Agent may assume that ODEC has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the Issuing Lenders, as the case may be, the amount due. In such
event, if ODEC has not in fact made such payment, then each of the Lenders or
the Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

Section 2.06 Interest Elections.

(a) Elections by ODEC for Syndicated Borrowings. The Loans constituting each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Rate Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, ODEC may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a LIBOR Rate
Borrowing, may elect the Interest Period therefor, all as provided in this
Section 2.06. ODEC may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section 2.06 shall not apply to Swingline Borrowings or
Competitive Loans, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section 2.06, ODEC
shall notify the Administrative Agent of such election in writing by hand
delivery, by telecopy or by telephone by the time that a Borrowing Request would
be required under Section 2.03 if ODEC were requesting a Syndicated Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each telephonic Interest Election Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request signed by ODEC.

 

28



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Rate Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Rate Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect: Events of Default. If ODEC fails to deliver a timely and
complete Interest Election Request with respect to a LIBOR Rate Borrowing prior
to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Syndicated Base Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies ODEC, then, so long as an Event of Default is continuing (i) no
outstanding Syndicated Borrowing may be converted to or continued as a LIBOR
Rate Borrowing and (ii) unless repaid, each LIBOR Rate Borrowing shall be
converted to a Syndicated Base Rate Borrowing at the end of the Interest Period
therefor.

Section 2.07 Termination and Reduction of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

(b) Voluntary Termination or Reduction. ODEC may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments pursuant to this Section 2.07 shall be in an amount that is
$25,000,000 or a larger multiple of $5,000,000 and (ii) ODEC shall not terminate
or reduce the Commitments if, after

 

29



--------------------------------------------------------------------------------

giving effect to any concurrent prepayment of the Syndicated Loans and Swingline
Loans in accordance with Section 2.09, the sum of the aggregate Revolving Credit
Exposures and the aggregate outstanding principal amount of all Competitive
Loans would exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. ODEC shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under Section 2.07(b) at least ten (10) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by ODEC pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by ODEC may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by ODEC (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d) Mandatory Reduction. The Commitments shall be automatically and permanently
reduced in the manner, and under the circumstances contemplated by,
Section 2.09(b).

(e) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Applicable
Percentages.

Section 2.08 Repayment of Loans: Evidence of Debt.

(a) Repayment. ODEC hereby unconditionally promises to pay the Loans as follows:

(i) to the Administrative Agent (x) for account of the Lenders, the outstanding
principal amount of the Syndicated Loans on the Maturity Date and (y) for the
account of the applicable Lender, the outstanding principal amount of each
Competitive Loan made by such Lender on the maturity date of such Competitive
Loan, and

(ii) to the Swingline Lender, the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the date that is the tenth Business
Day after the date such Swingline Loan is made.

Unless otherwise specified herein or in any other Loan Document, all Obligations
shall be due and payable on the Maturity Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, ODEC shall select the Borrowing or Borrowings to be paid and shall
notify the Administrative Agent in writing (i) not later than 11:00 a.m. at
least one (1) Business Day before the scheduled date of the prepayment of any
Base Rate Borrowing or repayment of any Borrowing, or (ii) not later than 11:00
a.m. at least three (3) Business Days’ before the scheduled date of the
prepayment of any LIBOR Rate Borrowing. If ODEC fails to make a

 

30



--------------------------------------------------------------------------------

timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding Base Rate Borrowings,
second, to the LIBOR Rate Borrowings (other than Competitive Loan Borrowings) in
the order of the remaining duration of their respective Interest Periods (the
LIBOR Rate Borrowing with the shortest remaining Interest Period to be repaid
first), and third, to Competitive Loan Borrowings in the order of the remaining
duration of their respective Interest Periods (the Competitive Loan Borrowing
with the shortest remaining Interest Period to be repaid first). Each payment of
a Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of ODEC to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from ODEC to each Lender hereunder, (iii) the amount of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof, and (iv) the Competitive Loan Rate for each
Competitive Loan, if applicable.

(e) Effect of Entries. The entries made in the records maintained pursuant to
Section 2.08(c) or 2.08(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligation of ODEC to repay the Loans in
accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Syndicated Loans made by it be
evidenced by a Note. In such event, ODEC shall prepare, execute and deliver to
such Lender a Note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Syndicated Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Notes in such
form payable to the payee named therein (or, if such Note is a registered note,
to such payee and its registered assigns). The Swingline Lender may similarly
request that Swingline Loans made by it be evidenced by a Note, but conformed to
evidence Swingline Loans rather than Syndicated Loans, in which case the
preceding sentence shall, mutatis mutandis, be applicable to Swingline Loans.
The Lender of a Competitive Loan may request that the Competitive Loan made by
it be evidenced by a promissory note that shall be in the form of Exhibit I.

Section 2.09 Prepayment of Loans.

(a) Optional Prepayments. ODEC may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Syndicated Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of

 

31



--------------------------------------------------------------------------------

Syndicated LIBOR Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of Syndicated Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Syndicated Loans to be prepaid and, if Syndicated LIBOR Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by ODEC, ODEC shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Syndicated LIBOR Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 2.14. Each such prepayment shall be applied to the
Syndicated Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) Mandatory Prepayments. ODEC shall prepay the Loans (and, in the case of
clause (i) below, the Commitments shall be subject to automatic termination) as
follows:

(i) Upon the occurrence of a Change in Control of ODEC, unless the Required
Lenders shall (through the Administrative Agent) elect otherwise, ODEC shall
prepay the entire principal of and interest on the Loans (and procure the
termination of any outstanding Letters of Credit and, pending such termination,
provide cover for the entire amount of LC Exposure as specified in
Section 2.04(k)), and the entire amount of the Commitments shall be
automatically terminated.

(ii) If the sum of the total Revolving Credit Exposures and the total
outstanding Competitive Loans exceed the total Commitments, ODEC shall prepay
the Loans in an amount sufficient to result in the sum of the total Revolving
Credit Exposures and the total outstanding Competitive Loans being equal to the
total Commitments.

(c) Notices, Etc. ODEC shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
LIBOR Rate Borrowing, not later than 11:00 a.m. three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of a Syndicated Base Rate
Borrowing, not later than 11:00 a.m. one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Syndicated Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Syndicated Borrowing of the same Type as provided in
Section 2.02,

 

32



--------------------------------------------------------------------------------

except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Syndicated Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.11 and shall be made in
the manner specified in Section 2.08(b).

Section 2.10 Fees.

(a) Commitment Fee. Except as otherwise provided herein, ODEC agrees to pay to
the Administrative Agent for the ratable account of each Lender, based upon
their respective Commitments, a Commitment Fee, which shall accrue at a rate per
annum equal to the Applicable Margin on the average daily amount of the unused
Commitment of such Lender during the period from and including the date hereof
to but excluding the earlier of the date such Commitment terminates and the
Maturity Date. Swingline Loans and Competitive Loans (other than with respect to
the Lender making the Competitive Loan) shall not be deemed to be used for
purposes of calculating the Commitment Fee. Accrued Commitment Fees shall be
payable on each Quarterly Date and on the earlier of the date the Commitments
terminate and the Maturity Date, commencing on the first such date to occur
after the date hereof. All Commitment Fees shall be computed on the basis of a
year of 360 days, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. ODEC agrees to pay (i) to the Administrative Agent
for account of each Lender a participation fee (such fee, the “LC Fee”) with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Margin on LIBOR Rate Loans on the average
daily amount of all outstanding Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, provided, however, any LC Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Lender pursuant to Section 2.18 shall be payable, to the maximum extent
permitted by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.18, with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account, and (ii) to each
Issuing Lender a fronting fee, which shall accrue at the rate per annum
separately agreed to between such Issuing Lender and ODEC on the average daily
amount of the LC Exposure attributable to the Letters of Credit issued by such
Issuing Lender (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each such Issuing
Lenders’ standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on such Quarterly Date, commencing on the first
such Quarterly Date to occur after the Effective Date, with exclusions for
Defaulting Lenders; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Lenders pursuant to this paragraph shall be payable
within ten (10) days after demand. All

 

33



--------------------------------------------------------------------------------

participation fees and fronting fees shall be computed on the basis of a year of
360 days, and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) Administrative Agent Fees. ODEC agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between ODEC and the Administrative Agent.

(d) Lead Arranger Fees. ODEC agrees to pay to each Lead Arranger, for its own
account, fees payable in the amounts and at the times separately agreed upon
between ODEC and such Lead Arranger.

(e) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Lenders, in the case of fees payable to them) for distribution, in the case of
Commitment Fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

Section 2.11 Interest.

(a) Base Rate Loans. The Loans constituting each Base Rate Borrowing (including
each Swingline Loan) shall bear interest at a rate per annum equal to the Base
Rate plus the Applicable Margin.

(b) LIBOR Rate Loans. The Loans constituting each LIBOR Rate Borrowing shall
bear interest at a rate per annum equal to the LIBOR Rate for the Interest
Period for such Borrowing plus the Applicable Margin.

(c) Competitive Loans. Each Competitive Loan shall bear interest at a rate per
annum equal to either (i) in the case of a Competitive Fixed Rate Loan, the
Fixed Rate specified in the applicable Competitive Loan Quote, or (ii) in the
case of a Competitive LIBOR Rate Loan, the sum of the Competitive LIBOR Margin
specified in the applicable Competitive Loan Quote, plus the applicable LIBOR
Rate determined for the applicable Interest Period.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by ODEC hereunder is not
paid when due, whether at stated maturity, upon acceleration, by mandatory
prepayment or otherwise, the principal of and, to the extent permitted by law,
due and unpaid interest on the Loans and any other amounts outstanding hereunder
and under any other Loan Document shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to Base
Rate Loans as provided in Section 2.11(a).

(e) Payment of Interest. ODEC hereby unconditionally promises to pay accrued
interest on each Loan in arrears on each Interest Payment Date for such Loan
and, in the case of Syndicated Loans, upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.11(d) shall be payable
on demand, (ii) in the event of any

 

34



--------------------------------------------------------------------------------

repayment or prepayment of any Loan (other than a prepayment of a Syndicated
Base Rate Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Rate Borrowing
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Base Rate or LIBOR
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. The applicable Competitive Loan Rate
shall be as specified in the applicable Competitive Loan Quote.

(g) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
ODEC. In determining whether the interest contracted for, charged, or received
by the Administrative Agent or a Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable law, (i) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

Section 2.12 Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any LIBOR Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to ODEC and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies ODEC and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or the continuation of
any Syndicated Borrowing as, a LIBOR Rate Borrowing shall be ineffective and
such Syndicated Borrowing (unless prepaid) shall be continued as, or converted
to, a Syndicated Base Rate Borrowing and (ii) if any Borrowing Request requests
a LIBOR Rate Borrowing, such Borrowing shall be made as a Syndicated Base Rate
Borrowing.

 

35



--------------------------------------------------------------------------------

Section 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes or
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans or Competitive Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Rate Loan or Competitive Loan (or of maintaining its
obligation to make any such LIBOR Rate Loan or Competitive Loan), or to increase
the cost to such Lender, such Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or such other Recipient, ODEC
will pay to such Lender or Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital requirements, has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s capital or on the capital of
such Lender’s or Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time ODEC will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

 

36



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to ODEC, shall be conclusive
absent manifest error. ODEC shall pay such Lender or Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof. Notwithstanding anything to the contrary in this
Section 2.13, a Lender shall not be entitled to compensation pursuant to this
Section 2.13 if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Loan Quote pursuant to which the applicable Competitive Loan was
made.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that ODEC shall not be required to compensate a Lender or Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or Issuing
Lender, as the case may be, notifies ODEC of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Rate Loan or Competitive Loan other than on the last day
of an Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any LIBOR Rate Loan other than on the last day of an
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any LIBOR Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith) or the failure to borrow
or repay any Competitive Loan on the applicable date, or (d) the assignment as a
result of a request by ODEC pursuant to Section 2.17(b) of any LIBOR Rate Loan
other than on the last day of an Interest Period therefor, then, in any such
event, ODEC shall compensate each applicable Lender for the loss, cost and
expense attributable to such event.

In the case of a LIBOR Rate Loan or Competitive LIBOR Rate Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the LIBOR Rate for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be received by such Lender (or an affiliate of such Lender) for
Dollar deposits from other banks in the eurodollar market at the commencement of
such period.

 

37



--------------------------------------------------------------------------------

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.14 shall be delivered to ODEC
and shall be conclusive absent manifest error. ODEC shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

Section 2.15 Taxes.

(a) For purposes of this Section 2.15, the term “Lender” includes any Issuing
Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of ODEC under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by ODEC shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by ODEC. Without limiting the provisions of paragraph
(a) above, ODEC shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent or
the applicable Lender timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by ODEC. ODEC shall indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to ODEC by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that ODEC
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of ODEC to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or

 

38



--------------------------------------------------------------------------------

with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
ODEC to a Governmental Authority pursuant to this Section 2.15, ODEC shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. As soon as practicable after any
payment of Taxes by a Lender for which such Lender has been indemnified in full
by ODEC prior to making payment thereof pursuant to Section 2.15(d), such Lender
shall deliver to ODEC the original or a certified copy of a receipt issued by
the applicable Governmental Authority evidencing such payment.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to ODEC
and the Administrative Agent, at the time or times prescribed by law or
reasonably requested by ODEC or the Administrative Agent, such properly
completed and executed documentation prescribed by law or reasonably requested
by ODEC or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by ODEC or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by ODEC or the Administrative Agent as will enable ODEC or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to ODEC and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of ODEC or the Administrative Agent), executed originals of
IRS Form W-9 (or successor form) certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

39



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent that it is legally entitled to do
so, deliver to ODEC and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of ODEC or the Administrative Agent),
whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or successor form) establishing an exemption, or reduction of, from
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code or Other
Applicable U.S. Tax Law, a “10 percent shareholder” of ODEC within the meaning
of Section 881(c)(3)(B) of the Code or Other Applicable U.S. Tax Law, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or Other Applicable U.S. Tax Law (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or, in each case, applicable successor forms), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable, in each case, evidencing an exemption from or reduction of, U.S.
federal withholding Tax; provided that if the Foreign Lender is a partnership
and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 together with
executed original copies of the forms referenced therein, on behalf of each such
direct and indirect partner;

 

40



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to ODEC and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of ODEC or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
an exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit ODEC or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to ODEC and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by ODEC or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code or Other Applicable U.S.
Tax Law) and such additional documentation reasonably requested by ODEC or the
Administrative Agent as may be necessary for ODEC and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify ODEC and the Administrative Agent in
writing of its legal inability to do so

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund, of any Taxes
as to which it has been indemnified pursuant to Section 2.13 or this
Section 2.15 (including by the payment of additional amounts pursuant to
Section 2.21(b)), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under Section 2.13 or
this Section 2.15 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to

 

41



--------------------------------------------------------------------------------

such refund had never been paid. This paragraph (h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.16 Payments Generally: Pro Rata Treatment: Sharing of Set-Offs.

(a) Payments by ODEC. ODEC shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under any
other Loan Document (except to the extent otherwise provided therein) prior to
12:00 noon on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent in such manner and place
as shall from time to time be specified by the Administrative Agent, except as
otherwise expressly provided in the relevant Loan Document and except payments
to be made directly to an Issuing Lender or the Swingline Lender as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03,
which shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder or under any other Loan
Document (except to the extent otherwise provided therein) shall be made in
Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay all fees, expense
reimbursements, indemnities and all other sums due and payable to the
Administrative Agent in its capacity as Administrative Agent and not as a Lender
hereunder, (ii) second, to pay interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, to pay principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) Pro Rata Treatment of Syndicated Borrowings; Treatment of Competitive Loans.
Except to the extent otherwise provided herein: (i) each Syndicated Borrowing
shall be made from the Lenders, each payment of Commitment Fees under
Section 2.10 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.07 shall be applied
to the respective Commitments of the Lenders, pro rata

 

42



--------------------------------------------------------------------------------

according to the amounts of their respective Commitments; (ii) each Syndicated
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Syndicated Loans)
or their respective Loans that are to be included in such Borrowing (in the case
of conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Syndicated Loans by ODEC shall be made for account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the
Syndicated Loans held by them; and (iv) each payment of interest on Syndicated
Loans by ODEC shall be made for account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders. Each payment or prepayment of principal and interest of each
Competitive Loan shall be made for the account of the applicable Lender.

(d) Sharing of Payments by Lenders. Except as provided in Section 5.10 with
respect to CoBank Equities, if any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Syndicated Loans, participations in LC
Disbursements, Swingline Loans or Competitive Loans or in respect of any
Commitment Fee or Letter of Credit participation fee (as contemplated by
Section 2.10(b)(i) (collectively, the “Fees”) resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Syndicated Loans,
participations in LC Disbursements, Swingline Loans, Competitive Loans and
accrued interest thereon or Fees then due than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall (i) notify
the Administrative Agent of such fact and (ii) purchase (for cash at face value)
participations in the Syndicated Loans, participations in LC Disbursements,
Swingline Loans and Competitive Loans or Fees of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Syndicated Loans, participations in LC
Disbursements, Swingline Loans and Competitive Loans or Fees; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by ODEC pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
ODEC or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). ODEC consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against ODEC
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of ODEC in the amount of such
participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from ODEC prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Lenders hereunder
that ODEC will not make such payment, the Administrative Agent may assume that
ODEC has made such payment on such date in accordance herewith and may (but
shall have no obligation to), in reliance upon such assumption, distribute to
the Lenders or the Issuing Lenders, as the case may be, the amount due. In such
event, if ODEC has not in fact made such payment, then each of the Lenders or
the

 

43



--------------------------------------------------------------------------------

Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(e), 2.05 or
2.16(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.17 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires ODEC to pay additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall (at the request of ODEC) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. ODEC hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if ODEC is required to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17(a) so as to
eliminate the amounts payable pursuant to Section 2.13 or 2.15, or if any Lender
is a Defaulting Lender or a Non-Consenting Lender, then ODEC may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.04), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) ODEC shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.04;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.14 except in the case of a Defaulting Lender) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or ODEC
(in the case of all other amounts);

 

44



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(c) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling ODEC to require such assignment and delegation cease to
apply.

Section 2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.04; fourth, as ODEC may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
ODEC, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.04;

 

45



--------------------------------------------------------------------------------

sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to ODEC as a result of any
judgment of a court of competent jurisdiction obtained by ODEC against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and ODEC shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.04.

(C) With respect to any Commitment Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, ODEC shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Fronting Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

46



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) no Default or Event of
Default shall have occurred and be continuing at the time of such reallocation
(and, unless ODEC shall have otherwise notified the Administrative Agent at such
time, ODEC shall be deemed to have represented and warranted that such condition
is satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, ODEC shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Lender’s
Fronting Exposure in accordance with the procedures set forth in Section 2.04.

(b) Defaulting Lender Cure. If ODEC, the Administrative Agent and each Swingline
Lender and Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.18(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of ODEC while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

47



--------------------------------------------------------------------------------

Section 2.19 Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to ODEC from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding 10% of the total Commitments or
(ii) the aggregate Revolving Credit Exposures plus the aggregate outstanding
principal amount of all Competitive Loans exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, ODEC may borrow, prepay
and reborrow Swingline Loans.

(b) Notice of Swingline Loans by ODEC. To request a Swingline Loan (other than
borrowings pursuant to a Wells Fargo financial management account or similar
cash management product offered by Wells Fargo, which shall be effected as
provided thereunder), ODEC shall notify the Administrative Agent of such request
by hand delivery, by telecopy or by telephone (confirmed by telecopy) of a
Borrowing Request, not later than 11:00 a.m. on the day of a proposed Swingline
Loan. Each such Borrowing Request shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Swingline Lender shall make each Swingline Loan available to
ODEC by means of a credit to the account of ODEC specified by ODEC to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f), by
remittance to the Issuing Lender having made such LC Disbursement) by 3:00 p.m.
on the requested date of such Swingline Loan.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of ODEC (which hereby irrevocably authorizes the Swingline Lender to so
request on its behalf), that each Lender make a Syndicated Base Rate Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Borrowing Request for purposes hereof) and in
accordance with the requirements of Section 2.03, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Commitments and the
conditions set forth in Section 4.02. The Swingline Lender shall furnish ODEC
with a copy of the applicable Borrowing Request promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Borrowing Request
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the

 

48



--------------------------------------------------------------------------------

Administrative Agent’s payment office not later than 1:00 p.m. on the day
specified in such Borrowing Request, whereupon, subject to Section 2.19(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Syndicated Base Rate Loan to ODEC in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Syndicated Borrowing in accordance with Section 2.19(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.19(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.19(c) by the time
specified in Section 2.19(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Syndicated Base Rate Loan included in the relevant Borrowing Request or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Syndicated Base Rate Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.19(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, ODEC or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Syndicated Base Rate Loans pursuant to this
Section 2.19(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of ODEC to repay Swingline Loans, together with interest as provided herein.

 

49



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender for any reason, each Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing ODEC for interest on the Swingline Loans. Until each
Lender funds its Syndicated Base Rate Loan or risk participation pursuant to
this Section 2.19 to refinance such Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. ODEC shall make all payments of
principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

Section 2.20 Competitive Loans.

(a) Competitive Loans. Subject to the terms and conditions set forth herein,
from time to time ODEC may request Competitive Loan Quotes and may (but shall
not have any obligation to) accept Competitive Loan Quotes and borrow
Competitive Loans; provided, that the aggregate principal amount of any
requested Competitive Loan shall not exceed the total Commitments minus the sum
of the aggregate Revolving Credit Exposures and the aggregate outstanding
principal amount of all other Competitive Loans.

(b) Minimum Amounts. Each Competitive Loan Request shall be in an aggregate
amount of $5,000,000 or a larger multiple of $1,000,000.

(c) Competitive Loans Request. To request Competitive Loan Quotes, ODEC shall
notify the Administrative Agent of such request in writing by hand delivery, by
telecopy or by telephone (i) in the case of a LIBOR Competitive Loan, not later
than 11:00 a.m. four (4) Business Days before the date of the proposed Borrowing
and (ii) in the case of a Fixed Rate Competitive Loan, not later than 10:00 a.m.
one (1) Business Day before the date of the proposed Borrowing; provided that
ODEC may submit up to (but not more than) four (4) Competitive Loan Quote
Requests in any thirty (30) day period. Each telephonic Competitive Loan Quote
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Loan Quote Request in the form of
Exhibit H and signed by ODEC. Each such telephonic and written Competitive Loan
Quote Request shall specify the following information:

(i) the aggregate amount of the requested Borrowing;

 

50



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be for a LIBOR Competitive Loan or a Fixed
Rate Competitive Loan;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of ODEC’s account to which funds are to be
disbursed.

Promptly following receipt of a Competitive Loan Quote Request in accordance
with this Section 2.20, the Administrative Agent shall notify the Lenders of the
details thereof by telecopy, inviting the Lenders to submit Competitive Loan
Quotes.

(d) Competitive Loan Quotes. Each Lender may (but shall not have any obligation
to) make one or more Competitive Loan Quotes to ODEC in response to a
Competitive Loan Quote Request. Each Competitive Loan Quote by a Lender must be
substantially in the form of Exhibit G and must be received by the
Administrative Agent by telecopy, (i) in the case of a LIBOR Competitive Loan,
not later than 9:30 a.m. three (3) Business Days before the proposed date of
such Competitive Loan Borrowing and (ii) in the case of a Fixed Rate Competitive
Loan, not later than 9:30 a.m. on the proposed date of such Competitive Loan
Borrowing. Competitive Loan Quotes that do not conform substantially to Exhibit
G may be rejected by the Administrative Agent. Each Competitive Loan Quote shall
specify (1) the principal amount (which shall be a minimum of $5,000,000 and in
integral multiples of $1,000,000 and which may equal the entire principal amount
of the Competitive Loan Borrowing requested by ODEC) of the Competitive Loan or
Loans that the Lender is willing to make, (2) the Competitive Loan Rate or Rates
at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum, in the case of Fixed Rate Competitive Loans or as a
margin above the LIBOR Rate, in the case of a LIBOR Rate Competitive Loan, in
each case, in the form of a decimal to no more than four decimal places) and
(3) the Interest Period applicable to each such Loan and the last day thereof.

(e) Transmission of Quotes to Borrower. The Administrative Agent shall by 9:45
a.m. on the date of any deadline for the receipt of Competitive Loan Quotes in
respect of any Competitive Loan Quote Request, notify ODEC by telecopy of the
Competitive Loan Quotes and the principal amount specified in each Competitive
Loan Quote and the identity of the Lender that shall have made such Competitive
Loan Quote.

(f) Borrower Acceptance. Subject only to the provisions of this paragraph, ODEC
may accept or reject any Competitive Loan Quote. ODEC shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Loan Quote (i) in

 

51



--------------------------------------------------------------------------------

the case of a LIBOR Rate Competitive Loan, not later than 10:30 a.m. three
(3) Business Days before the date of the proposed Competitive Loan Borrowing and
(ii) in the case of a Fixed Rate Competitive Loan, not later than 10:30 a.m. on
the proposed date of the Competitive Loan Borrowing; provided, that (A) the
failure of ODEC to give such notice shall be deemed to be a rejection of each
Competitive Loan Quote, (B) ODEC shall not accept a Competitive Loan Quote made
at a particular Competitive Loan Rate for a particular Interest Period if ODEC
rejects a Competitive Loan Quote made at a lower Competitive Loan Rate for the
applicable Interest Period, (C) the aggregate amount of the Competitive Loan
Quotes accepted by ODEC shall not exceed the aggregate amount of the Competitive
Loan Borrowing specified in the related Competitive Loan Quote Request, (D) to
the extent necessary to comply with clause (C) above, ODEC may accept
Competitive Loan Quotes at the same Competitive Loan Rate in part, which
acceptance, in the case of multiple Competitive Loan Quotes at such Competitive
Loan Rate, shall be made pro rata in accordance with the amount of each such
Competitive Loan Quote, rounded to the nearest $1,000,000 increment, and
(E) except pursuant to clauses (C) and (D) above, no Competitive Loan Quote
shall be accepted for a Competitive Loan unless such Competitive Loan is in a
minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clauses (C) and (D) above, such
Competitive Loan may be for a minimum amount of $1,000,000 or any integral
multiple thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Loan Quotes at a particular Competitive Loan
Rate pursuant to clause (D), the amounts shall be rounded to integral multiples
of $1,000,000. A notice given by ODEC pursuant to this paragraph shall be
irrevocable.

(g) Notice of Borrower Acceptance. The Administrative Agent shall promptly
notify each quoting Lender by telecopy whether or not one or more of its
Competitive Loan Quotes has been accepted (and, if so, the amount and
Competitive Loan so accepted), and each successful bidder will thereupon become
bound, subject to the terms and conditions hereof, to make the Competitive Loan
offered in the accepted Competitive Loan Quote.

(h) Quotes by the Administrative Agent. If the Administrative Agent shall elect
to submit a Competitive Loan Quote in its capacity as a Lender, it shall submit
such Competitive Loan Quote directly to ODEC at least one quarter of an hour
earlier than the time by which the other Lenders are required to submit their
Competitive Loan Quotes to the Administrative Agent pursuant to Section 2.20(d).

(i) Repayment of Competitive Loans. Competitive Loans may not be continued and
shall be repaid in full on the last day of the Interest Period applicable
thereto, including from the proceeds of new Competitive Loans made in accordance
with this Section 2.20, or with proceeds of ratable Borrowings in accordance
with Section 2.01.

(j) Other Terms. Any Competitive Loan shall not reduce the Revolving Credit
Commitment of the Lender making such Competitive Loan, and each such Lender
shall continue to be obligated to fund its pro rata share of all ratable
Borrowings under this Agreement.

 

52



--------------------------------------------------------------------------------

Section 2.21 Increase of Commitments; Additional Lenders.

(a) Increase of the Commitment.

(i) So long as no Default or Event of Default has occurred and is continuing,
ODEC may request the right to increase the Commitment (any such increase, a
“Commitment Increase”), in an aggregate amount of up to $150,000,000 for all
such Commitment Increases (the “Commitment Increase Cap”), during the term of
this Agreement by delivering a Notice of Requested Commitment Increase to the
Administrative Agent substantially in the form of Exhibit J (a “Notice of
Requested Commitment Increase”). Each Notice of Requested Commitment Increase
shall specify: (1) the amount of the proposed Commitment Increase and (2) the
requested date of the proposed Commitment Increase (which shall be at least
thirty (30) days from the date of delivery of the Notice of Requested Commitment
Increase). Each Notice of Requested Commitment Increase shall be binding on
ODEC. If the Administrative Agent approves a proposed Commitment Increase, the
Administrative Agent shall deliver a copy of the Notice of Requested Commitment
Increase relating thereto to each Lender. Each Lender shall have the right for a
period of fifteen (15) days following receipt of such Notice of Requested
Commitment Increase, to elect by written notice to ODEC and the Administrative
Agent to increase its Commitment by a principal amount equal to its Applicable
Percentage of the amount of the Commitment Increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender (or any successor thereto) shall have any obligation to
increase its Commitment or its other obligations under this Agreement and the
other Loan Documents, and any decision by a Lender to increase its Commitment
may be made in its sole discretion independently from any other Lender.

(ii) If any Lender shall not elect to increase its Commitment pursuant to clause
(i) above, ODEC may designate another bank or other financial institution (which
may be, but need not be, one or more of the existing Lenders) which at the time
agrees to, in the case of any such Person that is an existing Lender, increase
its Commitment and in the case of any other such Person (an “Additional
Lender”), become a party to this Agreement; provided, however, that any new bank
or financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld or delayed. The sum of the
increases in the Commitment of the existing Lenders plus the Commitment of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Commitment Increase.

(iii) Notwithstanding the foregoing, (A) each Commitment Increase shall be in
minimum increments of $25,000,000; (B) the proposed Commitment Increase shall
have been consented to in writing by the Administrative Agent, each Lender (if
any) who is increasing its Commitment and each Additional Lender; (C) the
pricing and other terms applicable to the Commitment Increase shall be the same
as those applicable to the existing Commitments; and (D) the proposed Commitment
Increase, together with any prior Commitment Increase, shall not exceed the
Commitment Increase Cap. Upon the effective date of any

 

53



--------------------------------------------------------------------------------

Commitment Increase, ODEC shall deliver to the Administrative Agent a
certificate of the chief financial officer of ODEC certifying that (i) no
Default or Event of Default then exists or would be caused thereby; (ii) at the
time of and after giving effect to any such Commitment Increase, all of the
representations and warranties set forth in Article III are true and correct in
all material respects (except to the extent that such representation or warranty
is qualified by materiality); and (iii) that the conditions set forth in clause
(C) and (D) are satisfied. No Commitment Increase shall be effective until the
Administrative Agent shall have received amendments to this Agreement and the
other Loan Documents, commitments of Lenders or Additional Lenders in an
aggregate amount equal to such Commitment Increase, agreements for each Lender
or Additional Lender committing to such Commitment Increase (each a “Lender
Agreement”), any upfront fees to be paid to the Lenders committing to such
Commitment Increase, and such opinion letters, Notes and such other agreements,
documents and instruments requested by and reasonably satisfactory to the
Administrative Agent in its reasonable discretion evidencing and setting forth
the conditions of such Commitment Increase.

(b) Notwithstanding anything to the contrary contained herein, each Commitment
Increase meeting the conditions set forth in Section 2.21(a) shall not require
the consent of any Lender other than those Lenders, if any, which have agreed to
increase their Commitment in connection with such Commitment Increase, shall not
constitute an amendment, modification or waiver that is subject to Section 9.02
and shall be effective as of the later of (i) the date specified in the
applicable Notice of Requested Commitment Increase and (ii) the date upon which
the foregoing conditions shall have been satisfied.

(c) After giving effect to any Commitment Increase, the outstanding Loans may
not be held pro rata in accordance with the Commitment. In order to remedy the
foregoing, on the effective date of each Commitment Increase, ODEC shall prepay
and the Lenders (including any Additional Lenders) shall make Loans to the
extent necessary so that, after giving effect thereto, the Loans will be held by
the Lenders (including any Additional Lenders) on a pro rata basis in accordance
with their respective Applicable Percentages (after giving effect to such
Commitment Increase). The LC Exposure and Swingline Exposure of each Lender
shall automatically be revised to reflect the revised Applicable Percentages
giving each to such Commitment Increase. Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing,
and to execute any documents reasonably requested by the Administrative Agent to
effectuate such changes. Notwithstanding the provisions of Sections 9.04(a) and
(b), the reallocations so made by each Lender whose Applicable Percentage has
increased shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders whose Applicable Percentage have
decreased and shall not be considered an assignment for purposes of Sections
9.04(a) and (b).

Section 2.22 Termination of Commitments.

(a) Termination of Commitment. In addition to the rights of ODEC under
Section 2.17(b), if any Lender requests compensation under Section 2.13 or if
ODEC is required

 

54



--------------------------------------------------------------------------------

to pay additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15 (and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.17(a) so as to eliminate the amounts payable pursuant to
Section 2.13 or 2.15), or if any Lender is a Defaulting Lender, then ODEC may,
at its sole expense, terminate in whole the Commitment (any such termination, a
“Commitment Termination”) of such Lender (a “Noticed Lender”) by delivering a
Notice of Commitment Termination to the Administrative Agent substantially in
the form of Exhibit K (a “Notice of Commitment Termination”) but only to the
extent, if a reallocation of the Loans and Fronting Exposure is required under
Section 2.22(c), that (x) the conditions set forth in Section 4.02 are satisfied
at the time of such termination (and, unless ODEC shall have otherwise notified
the Administrative Agent at such time, ODEC shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any other
Lender to exceed such other Lender’s Commitment. Each Notice of Commitment
Termination shall specify: (1) the Noticed Lender and the amount of the proposed
Commitment Termination (which shall be the entire Commitment of such Noticed
Lender), and (2) the requested date of the proposed Commitment Termination
(which shall be at least ten (10) days from the date of delivery of the Notice
of Commitment Termination). Each Notice of Commitment Termination shall be
irrevocable and binding on ODEC. No Commitment Termination shall be effective
until the Administrative Agent shall have received any opinion letters, and
other agreements, documents and instruments requested by and reasonably
satisfactory to the Administrative Agent in its reasonable discretion evidencing
and setting forth the conditions of such Commitment Termination.

(b) Notwithstanding anything to the contrary contained herein, each Commitment
Termination meeting the conditions set forth in Section 2.22(a) shall not
require the consent of any Lender, shall not constitute an amendment,
modification or waiver that is subject to Section 9.02 and shall be effective as
of the later of (i) the date specified in the applicable Notice of Commitment
Termination and (ii) the date upon which the foregoing conditions shall have
been satisfied.

(c) After giving effect to any Commitment Termination, the outstanding Loans may
not be held pro rata in accordance with the Commitment. In order to remedy the
foregoing, on the effective date of each Commitment Termination, ODEC shall
prepay and the Lenders (including any Additional Lenders) shall make Loans to
the extent necessary so that, after giving effect thereto, the Loans will be
held by the Lenders on a pro rata basis in accordance with their respective
Applicable Percentages (after giving effect to such Commitment Termination). The
LC Exposure and Swingline Exposure of each Lender shall automatically be revised
to reflect the revised Applicable Percentages giving each to such Commitment
Increase. Each Lender agrees to wire immediately available funds to the
Administrative Agent in accordance with this Agreement as may be required by the
Administrative Agent in connection with the foregoing (such that the Noticed
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14 except in the
case of a Defaulting Lender) from the other Lenders (to the extent of such
outstanding principal and accrued interest and fees) or ODEC (in the case of all
other amounts)), and to execute any documents reasonably requested by the
Administrative Agent to effectuate such changes. Notwithstanding the

 

55



--------------------------------------------------------------------------------

provisions of Sections 9.04(a) and (b), the reallocations so made by each Lender
whose Applicable Percentage has increased or decreased shall not be considered
an assignment for purposes of Sections 9.04(a) and (b). The termination of a
Defaulting Lender’s Commitment shall not relieve such Defaulting Lender of any
liability to ODEC for any default hereunder.

Section 2.23 Extension of Maturity Date.

(a) Requests for Extension. ODEC may, by notice to the Administrative Agent (who
shall promptly notify the Lenders) not earlier than 45 days and not later than
35 days prior to the Maturity Date then in effect hereunder (the “Existing
Maturity Date”), request that each Lender extend such Lender’s Maturity Date for
an additional 364 days from the Existing Maturity Date.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the Existing Maturity Date and not later than the date (the
“Notice Date”) that is 20 days prior to the Existing Maturity Date, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
ODEC of each Lender’s determination under this Section no later than the date 15
days prior to the Existing Maturity Date (or, if such date is not a Business
Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. ODEC shall have the right on or before the
Existing Maturity Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more banks or other
financial institutions (each, an “Additional Commitment Lender”) with the
approval of the Administrative Agent and the Issuing Lenders (which approvals
shall not be unreasonably withheld), each of which Additional Commitment Lenders
shall have entered into an agreement in form and substance satisfactory to ODEC
and the Administrative Agent pursuant to which such Additional Commitment Lender
shall, effective as of the Existing Maturity Date, undertake a Commitment (and,
if any such Additional Commitment Lender is already a Lender, its Commitment
shall be in addition to such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Existing Maturity Date, then, effective as of the Existing Maturity Date,
the Maturity Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling 364 days after the Existing
Maturity Date (except that, if such date is not a Business Day, such Commitment
Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement.

 

56



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and

(iii) on or before the Maturity Date of each Non-Extending Lender, (1) ODEC
shall have paid in full the principal of and interest on all of the Loans made
by such Non-Extending Lender hereunder and (2) ODEC shall have paid in full all
other amounts owing to such Lender hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

ODEC represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. ODEC is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
corporate power of ODEC and have been duly authorized by all necessary action
and, if required, by all necessary Member action. This Agreement has been duly
executed and delivered by ODEC and constitutes, and each of the other Loan
Documents when executed and delivered will constitute, a legal, valid and
binding obligation of ODEC, enforceable in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 3.03 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or third-party, including any consent or approval of, registration or filing
with, or any other action by, the Federal Energy

 

57



--------------------------------------------------------------------------------

Regulatory Commission (or is successor in such function), except such as have
been obtained or made and are in full force and effect or except as would not be
material to the business of ODEC or to the validity or enforceability of any
Loan Document or any Obligation, (b) will not violate any material law, rule,
regulation (including Regulation T, U or X of the Board), writ, judgment,
injunction, decree or award, or the charter, bylaws or other organizational
documents of ODEC or any material order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, contract,
lease, loan agreement, deed of trust, agreement or other instrument binding upon
ODEC or assets necessary to the business of ODEC, or give rise to a right
thereunder to require any payment to be made by ODEC, and (d) will not result in
the creation or imposition of any material Lien on any material asset of ODEC.

Section 3.04 Financial Condition: No Material Adverse Change.

(a) Financial Condition. ODEC has heretofore furnished to the Lenders its
consolidated balance sheet and statements of revenue, expenses and patronage
capital, comprehensive income and cash flows (i) as of and for the fiscal year
ended December 31, 2010, contained in an audited report of independent public
accountants of nationally recognized standing, and (ii) as of and for the nine
months ended September 30, 2011. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of ODEC and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) of the first
sentence of this paragraph.

(b) No Material Adverse Change. Since December 31, 2010, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect, except as disclosed in
ODEC’s annual report on Form 10-K for the year ended December 31, 2010, and
ODEC’s quarterly report on Form 10-Q for the nine months ended September 30,
2011 copies of which have been provided to the Lenders ((but excluding any risk
factors or forward–looking disclosures set forth under the heading “Risk
Factors” or under the heading “Special Note Regarding Forward–looking
Statements,” and any other disclosures that are cautionary, predictive or
forward–looking in nature, in any such report).

Section 3.05 Properties. ODEC has good title to, or valid leasehold interests
in, all its material real and personal property, including all rights, licenses,
permits, privileges and franchises, free and clear of Liens prohibited by this
Agreement and any material defects in title that could not reasonably be cured
by a condemnation proceeding with respect to the property affected by such
defect. “Material” for purposes of this section means material in relation to
the business, operations, affairs, financial condition, assets or properties of
ODEC, taken as a whole.

Section 3.06 Litigation. Except as disclosed on Schedule 3.06 (the “Disclosed
Matters”), there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
ODEC, threatened against ODEC that has had or could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. No
Disclosed Matter (i) if adversely determined, could reasonably be expected,
individually or in the aggregate with all other Disclosed Matters, to result in
a Material Adverse Effect, or (ii) involves any of the Loan Documents or the
Transactions.

 

58



--------------------------------------------------------------------------------

Section 3.07 Environmental Matters.

(a) ODEC has obtained and maintains all environmental, health and safety
permits, licenses, consents, approvals and other authorizations required under
all Environmental Laws (“Environmental Permits”) necessary to carry on its
business as now being or as proposed to be conducted, and ODEC has complied and
is in compliance with the terms and conditions thereof and with all
Environmental Laws, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(b) Except, in each case, as could not reasonably be expected to result in a
Material Adverse Effect, (i) the real property owned, operated or leased by ODEC
(“Real Property”) is in compliance with all applicable Environmental Laws, and
(ii) there are no pending or, to the knowledge of ODEC, threatened Environmental
Claims against ODEC.

Section 3.08 Compliance with Laws and Agreements. ODEC is in compliance with all
laws, rules, regulations, writs, judgments, decrees, awards and orders of any
Governmental Authority applicable to it or its property, in each case except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. ODEC is in
material compliance with each of the Material Contracts.

Section 3.09 Investment Status. ODEC is not an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.

Section 3.10 Taxes. ODEC has timely filed or caused to be filed all material Tax
returns and reports required to have been filed, and each of such Tax returns
and reports was at the time filed accurate and complete in all material
respects. ODEC has timely paid or caused to be paid all Taxes (including any
interest penalties or other additions to such Taxes) required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which ODEC has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Financial
Accounting Standards Board Accounting Standards Codification No. 715 –
Accounting for Compensation – Retirement Benefits) could not reasonably be
expected to result in a Material Adverse Effect as of September 30, 2011.

Section 3.12 Disclosure. None of the reports, financial statements, certificates
or other information furnished by or on behalf of ODEC to the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) as of the date of delivery thereof, taken as a whole,
and in the light of the circumstances under which they were made, contained any
material misstatement of fact or omitted to state any material fact

 

59



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading; provided that, with
respect to projected financial information, ODEC represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; provided, further, that no representation or warranty is
made with respect to any information provided or supplied by the Administrative
Agent or any Lender in the Information Memorandum.

Section 3.13 Margin Stock. ODEC is not engaged, directly or indirectly, in the
business of extending credit to others or arranging for the extension or
maintenance by others of credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to purchase or carry any Margin
Stock. After application of the proceeds of each Loan or Letter of Credit, not
more than 25% of the value (as determined by any reasonable method) of the
assets of ODEC subject to any provision of this Agreement under which the sale,
pledge or disposition of assets is restricted (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System, as in effect from
time to time) will consist of Margin Stock.

Section 3.14 Wholesale Power Contracts. Attached hereto as Schedule 3.14 is a
complete and correct list of all the Wholesale Power Contracts in existence on
the date hereof. Each of the Wholesale Power Contracts is in full force and
effect.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the first date on which the following conditions precedent have
been satisfied (or such conditions shall have been waived in accordance with
Section 9.02):

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes) in sufficient copies for each Lender:

(i) From each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page to
this Agreement) that such party has signed a counterpart of this Agreement.

(ii) The requested Notes payable to the order of the Lenders.

(iii) Certified copies of the resolutions of the Board of Directors of ODEC
approving the Transactions and entry into the Loan Documents, and of all
documents evidencing other necessary corporate action and governmental and other
material third party approvals and consents, if any, with respect to the
Transactions and each Loan Document.

 

60



--------------------------------------------------------------------------------

(iv) A certificate from the Virginia State Corporation Commission, dated as of a
date reasonably satisfactory to the Administrative Agent, certifying (A) as to a
true and correct copy of the articles of incorporation of ODEC and each
amendment thereto on file in such office and (B) that ODEC is duly organized and
in good standing under the laws of the Commonwealth of Virginia.

(v) A certificate of ODEC signed by one of its Responsible Officers certifying
as to (A) the absence of any amendments to the articles of incorporation of ODEC
since the date of the certificate referred to in Section 4.01(a)(iv), (B) a true
and correct copy of the bylaws (or corresponding documents) of ODEC as in effect
on the date on which the resolutions referred to in Section 4.01(a)(iii) were
adopted and on the date of the initial Borrowing hereunder and (C) the
conditions specified in Section 4.02(a) and (b) have been satisfied.

(vi) A certificate of ODEC’s Secretary or an Assistant Secretary certifying the
names and true signatures of the officers of ODEC authorized to sign each Loan
Document and the other documents to be delivered hereunder and thereunder.

(vii) A copy of ODEC’s most recent financial forecast and such financial
information regarding ODEC as the Administrative Agent shall have reasonably
requested, including information as to possible contingent liabilities,
obligations under Plans and Multiemployer Plans.

(viii) Copies of the financial statements referred to in Section 3.04(a).

(ix) If applicable, a Borrowing Request and/or one or more Issuance Notices with
respect to Letters of Credit relating to the initial Borrowing.

(x) Favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of LeClairRyan, general counsel to ODEC,
and Orrick, Herrington & Sutcliffe LLP, special counsel to ODEC, covering such
matters relating to ODEC, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.

(xi) Each other Loan Document not mentioned above in this Section 4.01(a) and
any other documents, in each case as reasonably requested by the Administrative
Agent or any Lender.

(b) The Administrative Agent and the Lenders shall have received copies of the
following schedules: (i) a schedule of Indebtedness of ODEC and its Subsidiaries
in excess of $1,000,000 together with the amount of such Indebtedness, the
creditor, the maturity date, availability, whether such Indebtedness is secured
or unsecured and if secured, a general description of the collateral, and (ii) a
schedule of ODEC’s Subsidiaries together with, for each such Subsidiary, (A) the
jurisdiction of organization of such Subsidiary, (B) each Person holding
ownership interests in such Subsidiary and (C) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests.

 

61



--------------------------------------------------------------------------------

(c) At least five (5) days prior to the Effective Date, the Administrative Agent
and the Lenders shall have received such documentation and information as the
Administrative Agent and each Lender shall reasonably request at least ten
(10) days prior to the Effective Date in order to comply with all applicable
“know your customer” and anti-money laundering laws.

(d) The Administrative Agent and the Lenders shall have received certified
copies of the investment policy of ODEC as adopted by its board of directors.

(e) Such evidence as the Administrative Agent shall require that all principal,
interest and fees due and payable pursuant to the credit agreements set forth on
Schedule 4.01(f) have been paid in full and that the facilities thereunder have
been terminated or will be paid in full and terminated in connection with the
Effective Date.

The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by ODEC of such fees and reimbursement of such
expenses as ODEC shall have agreed to pay to any Lender or the Administrative
Agent in connection with the negotiation, preparation, execution and delivery of
this Agreement and the other Loan Documents and the extensions of credit
hereunder.

The Administrative Agent shall, immediately after all of the conditions under
this Section have been met, notify ODEC and the Lenders of the Effective Date,
and such notice shall be conclusive and binding. Without limiting the generality
of the provisions of Section 8.03(c), for purposes of determining compliance
with the conditions specified in this Section 4.01, each Lender that has signed
this agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

Section 4.02 Each Credit Event. The obligation of each Lender to make any Loan,
of the Swingline Lender to make Swingline Loans and of the Issuing Lenders to
issue, amend, renew or extend any Letter of Credit (each of the foregoing, a
“Credit Extension”), is additionally subject to the satisfaction of the
following conditions:

(a) the representations and warranties of ODEC set forth in this Agreement and
in the other Loan Documents shall be true and correct in all respects (or, in
case of any representation or warranty that is not qualified by a Material
Adverse Effect qualifier, in all material respects), on and as of the date of
the applicable Credit Extension, except (A) other than on the Effective Date,
the representations and warranties set forth in Section 3.04(b), 3.06, 3.07 and
3.12, or (B) any such representations or warranties that, by their terms, refer
to a specific date (including by reference to “as of the date hereof) other than
the date of such Credit Extension, in which case such representation and
warranty shall be made as of such specific date;

(b) no Default or Event of Default has occurred and is continuing, or would
result from such Credit Extension or from the application of the proceeds
therefrom; and each Credit Extension shall be deemed to constitute a
representation and warranty by ODEC on the date thereof as to the matters
specified in this clause (b); and

(c) the Administrative Agent shall have received, as applicable, a Borrowing
Request relating to the requested Borrowing in accordance with Section 2.03(b)
or, one or more Issuance Notices with respect to any requested Letter of Credit
in accordance with Section 2.04(b).

 

62



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, ODEC covenants and agrees with the
Lenders that:

Section 5.01 Financial Statements and Other Information. ODEC will furnish to
the Administrative Agent (who will furnish a copy thereof to each Lender):

(a) as soon as available and in any event within 135 days after the end of each
fiscal year of ODEC a copy of the Form 10-K filed by ODEC with the Securities
and Exchange Commission or, if not so filed, a consolidated balance sheet of
ODEC and the Subsidiaries as of the end of such fiscal year and the related
consolidated statements of revenue, expenses and patronage capital and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, duly certified and dated by the chief
financial officer of ODEC and all prepared in accordance with generally accepted
accounting principles applied on a consistent basis and audited by independent
public accountants of nationally recognized standing whose opinion shall be
furnished to the Administrative Agent, shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect, provided, that the delivery
within the time period specified above of the Form 10-K for such fiscal year
prepared in accordance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 5.01(a) with respect
to the certification by the chief financial officer of ODEC;

(b) as soon as available and in any event within 90 days after the end of each
of the first three quarters of each fiscal year of ODEC a copy of the Form 10-Q
filed by ODEC with the Securities and Exchange Commission or, if not so filed, a
consolidated balance sheet of ODEC and the Subsidiaries as of the end of such
quarter and the related consolidated statements of revenue, expenses and
patronage capital and cash flows for such quarter and for the portion of ODEC’s
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of ODEC’s previous fiscal year, all in reasonable detail, duly certified
and dated (subject to normal year-end adjustments) by the chief financial
officer of ODEC and all prepared in accordance with GAAP applied on a consistent
basis; provided, that the delivery within the time period specified above of the
Form 10-Q for such quarter prepared in accordance with the requirements therefor
and filed with the SEC shall be deemed to satisfy the requirements of this
Section 5.01(b);

(c) concurrently with any delivery of financial statements under Section 5.01(a)
or 5.01(b), a certificate of a Responsible Officer of ODEC, substantially in the
form of Exhibit F, (i) certifying as to whether a Default or Event of Default
has occurred and, if a Default

 

63



--------------------------------------------------------------------------------

or Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance, in the case of each
annual certificate, with Section 6.05, and (iii) certifying that the
consolidating balance sheet and related consolidated statements of revenue,
expenses and patronage capital for ODEC and its Subsidiaries present fairly in
all material respects the financial condition and results of operations of ODEC
and its Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to the normal year-end audit adjustments and the
absence of footnotes;

(d) within a reasonable period of time following execution and delivery or
adoption, as the case may be, any Wholesale Power Contracts not previously
delivered to the Administrative Agent and the Lenders and any changes in ODEC’s
investment policy adopted by its board of directors; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of ODEC, or compliance
with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02 Notices of Material Events. ODEC will furnish to the Administrative
Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default; provided, that the time
by which ODEC shall provide such written notice thereof to the Administrative
Agent shall be the date ODEC provides notice of such event to any of its
creditors, but in any event no later than fifteen (15) days after actual
knowledge thereof by a Responsible Officer of ODEC;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting ODEC that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) any modification or supplement to (i) one or more Wholesale Power Contracts
that individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect or (ii) the requirements set forth in Section 4 or
Exhibit D (or applicable successor provisions) of one or more of the Wholesale
Power Contracts;

(d) any notice of a reduction by a rating agency of any credit rating of ODEC or
any of its indebtedness;

(e) the occurrence of an “Event of Default” as defined in the Indenture;

(f) any other development, including an ERISA Event or an Environmental Claim,
that results in, or could reasonably be expected to result in, a Material
Adverse Effect; and

(g) the initial capitalization or acquisition of a Subsidiary with $1,000,000 or
more of assets; provided, that the date by which ODEC shall provide written
notice thereof to the Administrative Agent shall be no later than thirty
(30) days after such formation or acquisition of such Subsidiary.

 

64



--------------------------------------------------------------------------------

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of ODEC setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. ODEC will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
necessary to the conduct of its business; provided, that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.02 or prohibit the issuance by ODEC of equity-like interests in ODEC
so long as no such issuance could result in a Change of Control.

Section 5.04 Payment of Obligations; Taxes.

ODEC will pay its Indebtedness and other obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) ODEC has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation, and (d) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Books and Records; Inspection Rights. ODEC will keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. ODEC will
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

Section 5.06 Compliance with Laws and Agreements. ODEC will comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including all Environmental Laws and the provisions of
ERISA), including the payment of any fees required by any Governmental Authority
and all reporting requirements, except in each case where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. ODEC will comply in all material respects with each
Material Contract.

Section 5.07 Use of Proceeds and Letters of Credit. Extensions of credit
hereunder (whether Loans or Letters of Credit) will be used only for general
corporate purposes not in contravention of any applicable law or of any Loan
Document; provided, that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any such proceeds. No part of the
proceeds of any Loan or Letter of Credit will be used by ODEC, whether directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock.

 

65



--------------------------------------------------------------------------------

Section 5.08 Further Assurances. ODEC will execute any and all further
documents, agreements and instruments, and take all such further actions which
may be required under any applicable law, or which the Administrative Agent or
the Required Lenders may reasonably request, to effectuate the Transactions, all
at the expense of ODEC.

Section 5.09 Identification of Parties. ODEC will comply with all requests by or
on behalf of the Lenders, or any one of them, for information concerning the
identification of ODEC, including its corporate organization, place or places of
business, operations and registration or qualification to do business in any
place, senior management, and principal ownership, for purposes of complying
with the Bank Secrecy Act, P.L. 97-258 (September 13, 1982), as amended, and all
regulations adopted thereunder, and the Patriot Act, and for information
concerning the use or destination of the proceeds of the Loans or the Letters of
Credit, for purposes of complying with the Trading With the Enemy Act of 1917,
ch. 106, 40 Stat. 411 (October 6, 1917), as amended, and all regulations adopted
and executive orders issued thereunder.

Section 5.10 Certain Equity and Security.

(a) So long as CoBank is a Lender hereunder, ODEC will acquire equity in CoBank
in such amounts and at such times as CoBank may require in accordance with
CoBank’s Bylaws and Capital Plan (as each may be amended from time to time),
except that the maximum amount of equity that ODEC may be required to purchase
in CoBank in connection with the Loans made by CoBank may not exceed the maximum
amount permitted by the Bylaws and the Capital Plan at the time this Agreement
is entered into. ODEC acknowledges receipt of a copy of (i) CoBank’s most recent
annual report, and if more recent, CoBank’s latest quarterly report,
(ii) CoBank’s Notice to Prospective Stockholders and (iii) CoBank’s Bylaws and
Capital Plan, which describe the nature of all of ODEC’s stock and other
equities in CoBank acquired in connection with its patronage loan from CoBank
(the “CoBank Equities”) as well as capitalization requirements, and agrees to be
bound by the terms thereof.

(b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of ODEC’s
patronage with CoBank, (ii) ODEC’s eligibility for patronage distributions from
CoBank (in the form of CoBank Equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest.
CoBank reserves the right to assign or sell participations in all or any part of
its Commitments or outstanding Loans hereunder on a non-patronage basis.

(c) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that ODEC may now own or hereafter acquire, which statutory lien
shall be for CoBank’s sole and exclusive benefit. Notwithstanding anything to
the contrary set forth in Section 2.16(d), the CoBank Equities shall not
constitute security for the Obligations due to any other Lender. To the extent
that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of ODEC (including, in each case,
proceeds thereof), such Lien shall be for CoBank’s sole and exclusive benefit
and shall not be subject to pro rata sharing

 

66



--------------------------------------------------------------------------------

hereunder notwithstanding anything to the contrary set forth in Section 2.16(d).
Neither the CoBank Equities nor any accrued patronage shall be offset against
the Obligations except that, in the event of an Event of Default, CoBank may
elect, solely at its discretion and notwithstanding anything to the contrary set
forth in Section 2.16(d), to apply the cash portion of any patronage
distribution or retirement of equity to amounts due to CoBank under this
Agreement. ODEC acknowledges that any corresponding tax liability associated
with such application is the sole responsibility of ODEC. CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by ODEC, or at any other time, either for application to the
Obligations or otherwise.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, ODEC covenants and agrees with the Lenders that:

Section 6.01 Liens. ODEC will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

(a) Any Lien created by or under the Indenture;

(b) Permitted Encumbrances (as defined in the Indenture as of the Effective
Date);

(c) Liens on fixed or capital assets acquired, constructed or improved by ODEC;
provided that (i) except in the case of Capital Lease Obligations, such Liens
and the Indebtedness secured thereby are incurred prior to or within forty-five
(45) days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
Liens shall not apply to any other property or assets of ODEC;

(d) Liens not securing Indebtedness;

(e) Liens on bank, commodity, securities, investment or similar accounts
securing obligations to the financial institution maintaining such accounts,
clearinghouses or any of their Affiliates with respect to obligations of ODEC to
any such financial institutions, clearinghouse or Affiliates pursuant to an
account or similar agreement with such financial institution;

(f) Liens created hereunder or pursuant hereto; or

(g) CoBank’s statutory Lien in the CoBank Equities.

 

67



--------------------------------------------------------------------------------

Section 6.02 Fundamental Changes. ODEC will not enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or dispose of all or
Substantially All of its assets; provided that, so long as no Default or Event
of Default shall exist or be caused thereby, a Person, the consolidated assets
of which do not exceed 50% of the consolidated assets of ODEC, may be merged or
consolidated into ODEC so long as ODEC shall be the continuing or surviving
entity. ODEC shall not dispose of any asset necessary for the conduct of its
business if such disposition would conflict with Prudent Utility Practice.

Section 6.03 Lines of Business. ODEC will not engage to any material extent in
any business other than the business of being an electric generation and
transmission cooperative and associated activities.

Section 6.04 Transactions with Affiliates. ODEC will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions at prices and on
terms and conditions that are not less favorable to ODEC than could reasonably
be obtained on an arm’s-length basis from unrelated third parties.

Section 6.05 Certain Financial Covenants.

(a) Margins for Interest Ratio. ODEC will not permit its Margins for Interest
(as defined in the Indenture as in effect on the Effective Date) for any fiscal
year to be less than 1.10 times Interest Charges (as defined in the Indenture as
in effect on the Effective Date) for such period.

(b) Debt-to-Capitalization Ratio. ODEC will maintain at all times a
Debt-to-Capitalization Ratio of no more than 0.85:1.00.

Section 6.06 Hedging Agreements. ODEC will not enter into, or guarantee the
obligations of any other Person under, any Hedging Agreement entered into for
speculative purposes.

Section 6.07 Wholesale Power Contracts. ODEC will not amend, or waive any
provision under, any Wholesale Power Contract if, following such amendment or
waiver, ODEC does not have Compliant Contracts with Members that, as of the year
ended December 31, 2010, accounted for at least 75% of ODEC’s revenue under all
Wholesale Power Contracts.

Section 6.08 Corporate Documents; Fiscal Year. ODEC will not make or permit any
modification, supplement or waiver of any of the provisions of its charter,
by-laws or any other organizational document that would reasonably be expected
to have a Material Adverse Effect. ODEC will not modify its fiscal year.

 

68



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) ODEC shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) ODEC shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of ODEC
in or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) ODEC shall fail to observe or perform any covenant, condition or agreement
contained in Sections 5.01(a), 5.01(b), 5.01(c), Section 5.02(a), 5.03 (with
respect to ODEC’s existence) or 5.07 or in Article VI;

(e) ODEC shall fail to observe or perform any covenant, condition or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d), of this Article) or any other Loan Document and such failure shall continue
unremedied for a period of thirty (30) or more Business Days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
ODEC or, if remedial action has been taken and ODEC is diligently pursuing a
cure, such remedial action has not succeeded within an additional period of
ninety (90) days after such notice;

(f) ODEC shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Indebtedness having an outstanding
principal amount in excess of $35,000,000, when and as the same shall become due
and payable beyond any applicable grace period;

(g) any event of default that results in any Indebtedness having an outstanding
principal amount in excess of $25,000,000 becoming due prior to its scheduled
maturity or any early termination of any Hedging Agreement with a termination
amount greater than $35,000,000 unless such termination amount is paid in full
within the time permitted including any grace period;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of ODEC or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
ODEC or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60) or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

69



--------------------------------------------------------------------------------

(i) ODEC shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for ODEC or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) ODEC shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against ODEC and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of ODEC to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of ODEC in an aggregate amount exceeding $35,000,000;

(m) any Loan Document shall at any time for any reason cease to be valid and
binding or in full force and effect (other than upon expiration in accordance
with the terms thereof), or performance of any material obligation thereunder
shall become unlawful, or ODEC shall so assert in writing or contest the
validity or enforceability thereof;

(n) any one or more Members of ODEC shall default in the performance of any
payment obligations under its or their Wholesale Power Contracts where the
aggregate amount of such default or defaults exceeds $35,000,000 and such
default or defaults have continued for thirty-five (35) days beyond the
applicable cure period with respect thereto, if any; provided, however, that no
such Member payment default shall constitute an Event of Default hereunder if
ODEC has taken prompt action to increase its rates to the extent necessary to
recover the aggregate amount of such default or defaults; or

(o) Wholesale Power Contracts representing 25% or more of ODEC’s member revenue
base (determined based upon ODEC’s revenues for the prior fiscal year) shall be
terminated, released or shall no longer be enforceable (whether by voluntary act
of ODEC or any Member, or if a court or regulatory agency of competent
jurisdiction shall issue a final non-appealable order or judgment declaring the
same to be invalid or unenforceable, or otherwise); provided, however, that no
such termination, release or determination shall constitute an Event of Default
hereunder if ODEC has taken prompt action to increase its rates to the extent
necessary to recover the aggregate amount of its costs not otherwise recovered
as a result of such termination, release or determination;

then, and in every such Event of Default (other than an Event of Default
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the

 

70



--------------------------------------------------------------------------------

Administrative Agent may, and at the request of the Required Lenders shall, by
notice to ODEC, take any one or more of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately; (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of ODEC accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
ODEC; (iii) exercise the rights and remedies contemplated by Section 2.04(k);
and (iv) exercise the rights and remedies contemplated by any one or more of the
Loan Documents or by applicable law or equity; and in case of any event with
respect to ODEC described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
ODEC accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by ODEC.

ARTICLE VIII

AGENCY

Section 8.01 Appointment and Authority. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Wells Fargo Bank, National Association to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers and perform such duties as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and ODEC shall not have rights as a third-party beneficiary
of any of such provisions (provided that ODEC may rely on actions taken by the
Administrative Agent pursuant to the terms this Article as being actions taken
by an agent of the Lenders and the Issuing Lenders and retains its rights under
clause Section 8.06 of this Article VIII). It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, ODEC or any Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

71



--------------------------------------------------------------------------------

Section 8.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to ODEC or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Article VII, or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by ODEC, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii)

 

72



--------------------------------------------------------------------------------

the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for ODEC), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any subagents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent at any time upon
written notice to the Lenders, the Issuing Lenders and ODEC. Upon any such
resignation, the Required Lenders shall have the right, with the approval of
ODEC, to appoint a successor; provided, that ODEC shall have no such right of
approval if an Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall

 

73



--------------------------------------------------------------------------------

nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by, to or through each Lender directly) until such
time as the Required Lenders appoint a successor agent as provided for above in
this paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by ODEC to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between ODEC and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to ODEC and such
Person remove such Person as Administrative Agent and, in consultation with
ODEC, appoint a successor. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Issuing Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Lender directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by ODEC to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between ODEC and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

74



--------------------------------------------------------------------------------

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Lender expressly acknowledges that (a) it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement, and (b) the Administrative Agent has not made any representation or
warranty to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of ODEC, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and Issuing Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of ODEC which may come into the possession of the
Administrative Agent.

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Syndication Agent or Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to ODEC, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on ODEC) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 2.10 and 9.03) allowed in such judicial proceeding; and

 

75



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(iii) and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 9.03.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to ODEC, to Old Dominion Electric Cooperative, 4201 Dominion Boulevard,
Glen Allen, VA 23060, Attention: Chief Financial Officer, Telephone:
(804) 968-4034, Telecopy: (804) 968-4022, E-mail: bkees@odec.com

(ii) if to the Wells Fargo Bank, acting as Administrative Agent, Issuing Lender
or Swingline Lender, Wells Fargo Bank, National Association, 1525 West W.T.
Harris Blvd. Mail Code: D1109-019, Charlotte, North Carolina 28262 Attention:
Syndication Agency Services Telephone: (704) 590 2706 Facsimile: (704) 590 2790
E-mail: agencyservices.requests@wellsfargo.com, with a copy to Wells Fargo Bank,
N.A., Commercial Banking, 1021 East Cary Street (MAC R3529-073), Two James
Center, 7th Floor, Richmond, Virginia 23219, Attention: Frank O. Meade, Jr.,
Telephone: (804) 697-7316, Telecopy: (804) 697-6869, E-mail:
frank.meade@wellsfargo.com:

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) shall be effective as provided in Section 9.01(b).

 

76



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or ODEC may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address as permitted hereby shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website as permitted hereby
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) Changes to Notice Information. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any such change by a Lender, by notice
to ODEC and the Administrative Agent).

(d) Platform.

(i) ODEC agrees that the Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuing Lenders
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, DebtX or a substantially similar electronic transmission system (the
“Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to ODEC, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of ODEC’s or the Administrative Agent’s transmission of

 

77



--------------------------------------------------------------------------------

communications through the Platform, except to the extent that such losses,
damages, liabilities or related expenses result from the gross negligence, bad
faith or willful misconduct of the Agent Parties. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material that ODEC provides to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by ODEC therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Lender may have had notice or
knowledge of such Default at the time.

(b) Amendments. No provision of this Agreement or any other Loan Document may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by ODEC and the Required Lenders or by ODEC and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reimbursement obligation
relating to any LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
adversely affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or reimbursement obligation relating to an LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby,

 

78



--------------------------------------------------------------------------------

(iv) change Section 2.16(d) or any other provision of this Agreement in any
manner that would alter the pro rata sharing of payments or the pro rata
reduction of Commitments without the consent of each Lender affected thereby, or

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lenders or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lenders or the Swingline Lender, as the case
may be.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “adversely affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.

If the Required Lenders shall have approved any amendment which requires the
consent of all of the Lenders or all of the Lenders adversely affected, ODEC
shall be permitted to replace any Non-Consenting Lender with a replacement
financial institution, provided that, (i) the replacement financial institution
shall purchase at par, all Loans and other amounts owing to such replaced Lender
on or prior to the date of replacement, (ii) ODEC shall be liable to such
replaced Lender under Section 2.14 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto (as if such purchase constituted a prepayment of such Loans),
(iii) such replacement institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent and, with respect to any replacement
financial institution that is not an Eligible Assignee, each Issuing Lender,
(iv) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.04 (provided that, ODEC shall be
obligated to pay the registration and processing fee referred to therein) and
(v) any such replacement shall not be deemed to be a waiver of any rights ODEC,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. ODEC shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Lead Arrangers and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for

 

79



--------------------------------------------------------------------------------

herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendment, modifications or
waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.

(b) Indemnification by ODEC. ODEC shall indemnify the Administrative Agent, each
Issuing Lender and each of the Lenders, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, costs and related expenses, including the reasonable fees,
disbursements, settlement costs and other charges of any counsel for such
Indemnitee, incurred by or asserted against such Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual presence or release
of Hazardous Materials on or from any property owned or operated by ODEC or any
of its Subsidiaries, or any Environmental Claims related in any way to ODEC or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing (whether brought by
any third party or by ODEC or any of its Subsidiaries), whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) such Indemnitee’s own gross
negligence or willful misconduct or (y) a claim brought by ODEC against such
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if ODEC has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This indemnification shall survive and continue for the benefit of
all such persons or entities. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that ODEC fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Lender or the
Swingline Lender under Section 9.03(a) or 9.03(b), each Lender severally agrees
to pay to the Administrative Agent, such Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed

 

80



--------------------------------------------------------------------------------

expense or indemnity payment is sought) of such unpaid amount; (including any
such unpaid amount in respect of a claim asserted by such Lender); provided,
that with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Lender or the Swingline Lender in its capacity
as such. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.02(a).

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no party hereto shall assert, and hereby waives, any claim against any
other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor, accompanied by copies of the applicable invoices.

Section 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that ODEC may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and LC Exposure at
the time owing to it);

 

81



--------------------------------------------------------------------------------

provided, that (in each case with respect to any Facility) any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, ODEC
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of ODEC (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that (x)ODEC
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided, further, that ODEC’s
consent shall not be required during the primary syndication of this credit
facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of this credit
facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 

82



--------------------------------------------------------------------------------

(C) the consent of each Issuing Lender and Swingline Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of this credit facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) ODEC or any of ODEC’s Affiliates or Subsidiaries or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of ODEC and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a

 

83



--------------------------------------------------------------------------------

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of ODEC, shall maintain at its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and ODEC, the Administrative Agent, the
Issuing Lenders and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
ODEC, any Issuing Lender and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, ODEC or the Administrative Agent, sell participations to any Person
(other than a natural Person or ODEC or any of ODEC’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and/or the Loans and LC
Disbursements owing to it); provided, that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) ODEC, the Administrative Agent, the
Issuing Lenders and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. For the avoidance of doubt, each Lender
shall be responsible for the indemnity of the Administrative Agent under
Section 9.03(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. ODEC agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein, including the requirements under
Section 2.15(g) (Status of Lenders) (it being understood that the documentation
required under Section 2.15(g) shall be delivered to the

 

84



--------------------------------------------------------------------------------

participating Lender))) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided, that such
Participant (A) agrees to be subject to Section 2.16(d) as though it were a
Lender hereunder, and (B) shall not be entitled to receive any greater payment
under Sections 2.13 or 2.15, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
ODEC, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with ODEC’s prior written consent. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless ODEC is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of ODEC, to comply with
Section 2.15(f) as though it were a Lender and in the case of a Participant
claiming exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, the applicable Lender shall provide ODEC with satisfactory evidence that
the participation is in registered form and shall permit ODEC to review such
register as reasonably needed for ODEC to comply with its obligations under
applicable laws and regulations.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by ODEC herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation

 

85



--------------------------------------------------------------------------------

made by any such other party or on its behalf, and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or Event of Default or any incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or in electronic format shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Lender or any such Affiliate, to or for
the credit or the account of ODEC against any and all of the obligations of ODEC
now or hereafter

 

86



--------------------------------------------------------------------------------

existing under this Agreement or any other Loan Document to such Lender or such
Issuing Lender or their respective Affiliates, irrespective of whether or not
such Lender, Issuing Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of ODEC may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections 2.17
and 2.18 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates may have. Each
Lender and Issuing Lender agrees to notify ODEC and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. ODEC hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against ODEC or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. ODEC hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

87



--------------------------------------------------------------------------------

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. ODEC acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to ODEC or one or more of its Subsidiaries (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and ODEC hereby authorizes each Lender to share any
information delivered to such Lender by ODEC and its Subsidiaries pursuant to
this Agreement, or in connection with the decision of such Lender to enter into
this Agreement, to any such Subsidiary or Affiliate, it being understood that
any such Subsidiary or Affiliate receiving such information shall be bound by
the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. Such authorization shall survive the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any

 

88



--------------------------------------------------------------------------------

remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this paragraph, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to ODEC and its obligations, (g) with the consent of ODEC or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this paragraph or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than ODEC; provided, that, in the case
of clause (b), (c) or (e), the Administrative Agent, the applicable Lender or
the applicable Issuing Lender, as applicable, shall endeavor to give ODEC
advance, if possible, or contemporaneous, if not, notice of such disclosure,
provided that the Administrative Agent, such Lender or such Issuing Lender, as
applicable, shall not be liable for its failure to do so.

For purposes of this paragraph, “Information” means all information received
from ODEC or any of its Subsidiaries relating to ODEC or any of its Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by ODEC or any of its Subsidiaries,
provided, that in the case of information received from ODEC or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13 USA PATRIOT Act. Each Lender subject to the Patriot Act hereby
notifies ODEC that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies ODEC, which
information includes the name and address of ODEC and other information that
will allow such Lender to identify ODEC in accordance with the Patriot Act.

Section 9.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), ODEC acknowledges and agrees that: (a) (i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
other Agents, the Lead Arrangers, the Lenders and the Issuing Lenders are
arm’s-length commercial transactions between ODEC and its Affiliates, on the one
hand, and the Administrative Agent, the other Agents, the Lead Arrangers, the
Lenders and the Issuing Lenders, on the other hand, (ii) ODEC has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (iii) ODEC is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) each of the Administrative Agent, the
other Agents, the Lead Arrangers, the Lenders and the Issuing Lenders is and has
been acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary for ODEC or any of its Affiliates, or
any other person, and (ii) none of the Administrative Agent, the other Agents,
the Lead Arrangers, the Lenders or the Issuing Lenders

 

89



--------------------------------------------------------------------------------

has any obligation to ODEC or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
other Agents, the Lead Arrangers, the Lenders, the Issuing Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of ODEC and its Affiliates and none of
the Administrative Agent, the other Agents, the Lead Arrangers, the Lenders or
the Issuing Lenders has any obligation to disclose any of such interests to ODEC
or any of its Affiliates. To the fullest extent permitted by law, ODEC hereby
waives and releases any claims that it may have against the Administrative
Agent, the other Agents, the Lead Arrangers, the Lenders and the Issuing Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

[Signature Pages to Follow on Next Page]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

OLD DOMINION ELECTRIC COOPERATIVE By:  

/s/ Jackson E. Reasor

  Name:   Jackson E. Reasor   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, individually, as a Lender, as
Issuing Lender, as Swingline Lender and as Administrative Agent By:  

/s/ Frank O. Meade, Jr.

  Name:   Frank O. Meade, Jr.   Title:   Senior Vice President



--------------------------------------------------------------------------------

COBANK, ACB, as Syndication Agent and a Lender By:  

/s/ Jeffrey E. Childs

  Name:   Jeffrey E. Childs   Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent, as Issuing Lender and a Lender
By:  

/s/ Stephanie R. Pendleton

  Name:   Stephanie R. Pendleton   Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Heather Talbott

  Name:   Heather Talbott   Title:   Executive Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Berry

  Name:   John Berry   Title:   Vice President



--------------------------------------------------------------------------------

Schedule I

To Credit Agreement

 

Lender

   Commitment  

CoBank, ACB

   $ 225,000,000   

Wells Fargo Bank, National Association

   $ 125,000,000   

Bank of America, N.A.

   $ 100,000,000   

JPMorgan Chase Bank, N.A.

   $ 25,000,000   

PNC Bank, National Association

   $ 25,000,000      

 

 

 

Total

   $ 500,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.03

Governmental Approvals

Attached hereto is the Federal Energy Regulatory Commission Approval, 37 FERC ¶
62,153, dated as of November 16, 2011.

No other Governmental Approvals are required in connection with this
Transaction.



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.14

Wholesale Power Contracts

 

1. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Rappahannock Electric Cooperative.

 

2. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Shenandoah Valley Electric Cooperative.

 

3. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Delaware Electric Cooperative, Inc.

 

4. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Choptank Electric Cooperative, Inc.

 

5. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Southside Electric Cooperative.

 

6. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and A&N Electric Cooperative.

 

7. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Mecklenburg Electric Cooperative.

 

8. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Prince George Electric Cooperative.

 

9. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Northern Neck Electric Cooperative.

 

10. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Community Electric Cooperative.

 

11. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and BARC Electric Cooperative.



--------------------------------------------------------------------------------

Schedule 4.01(d)(i)

Indebtedness

Long-Term Secured Indebtedness

 

    

Outstanding
Amount

(in thousands)

September 30,
2011

 

$90,000,000 principal amount of 2011 Series A Bonds due 2040 at an interest rate
of 4.83%

   $ 90,000   

$165,000,000 principal amount of 2011 Series B Bonds due 2040 at an interest
rate of 5.54%

   $ 165,000   

$95,000,000 principal amount of 2011 Series C Bonds due 2050 at an interest rate
of 5.54%

   $ 95,000   

$250,000,000 principal amount of 2003 Series A Bonds due 2028 at an interest
rate of 5.676%

   $ 187,498   

$27,755,000 principal amount of 2002 Series A Bonds due 2028 at an interest rate
of 5.00%

   $ 27,755   

$32,455,000 principal amount of 2002 Series A Bonds due 2028 at an interest rate
of 5.625%

   $ 32,455   

$300,000,000 principal amount of 2002 Series B Bonds due 2028 at an interest
rate of 6.21%

   $ 225,000   

The collateral for the Long Term Secured Indebtedness is the Indenture.

Short-Term Unsecured Indebtedness

ODEC has no short-term unsecured Indebtedness outstanding.



--------------------------------------------------------------------------------

Schedule 4.01(d)(ii)

Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 4.01(f)

Terminated Facilities

ODEC’s credit facilities with the following parties have been paid in full and
such facilities have been terminated or will be terminated in connection with
the Effective Date:

 

  a. JPMorgan Chase Bank, N.A.

 

  b. Wells Fargo Bank, National Association

 

  c. PNC Bank, National Association

 

  d. CoBank, ACB

 

  e. Bank of America, N.A.



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 [Insert name of Assignor identified in item 1 below] ([the] [each, an]
“Assignor”) and [the] [each]2 [Insert name of Assignee identified in item 2
below] ([the] [each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and the Assignee hereby
irrevocably purchases and assumes from [the Assignor][the respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor] [the respective Assignors] under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the Transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

to [the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as the [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 

Assignor:      

 

[Assignor [is] [is not] a Defaulting Lender]

 

Assignee:      

 

[for each Assignee, indicate Affiliate] [Approved Fund] of [identify Lender]

[and is an Affiliate/Approved fund of [identify Lender]]

 

Borrower:       Old Dominion Electric Cooperative (“ODEC”) Administrative Agent:
     

Wells Fargo Bank, National Association, as the Administrative Agent under the
Credit Agreement

Credit Agreement:      

Credit Agreement dated as of November 21, 2011 among ODEC, as Borrower, the
Lenders party thereto, the Issuing Lenders party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent and Swingline Lender

Assigned Interest[s]:

 

Assignor[s]5

  Assignee[s]6   Aggregate
Amount of
Commitment/
Loans for all
Lenders7     Amount of
Commitment/
Loans
Assigned8     Percentage
Assigned of
Commitment/
Loans8       $                   $                          %      $        $  
            %      $        $               %      $        $               %   
  $        $               % 

 

Trade Date:      

 

  9

 

 

5 

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Remainder of page left blank intentionally]



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

 

  Name:   Title ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

  Name:   Title

 

10

Add additional signature blocks as needed.

11 

Add additional signature blocks as needed.



--------------------------------------------------------------------------------

Consented to and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, an Issuing Lender and

Swingline Lender

 

By:  

 

  Name:   Title

Consented to:

[                            ], as an Issuing Lender12

 

By:  

 

  Name:   Title

Consented to:

 

OLD DOMINION ELECTRIC COOPERATIVE13 By:  

 

  Name:   Title

 

12

Add additional signature blocks as needed for Issuing Lenders.

13 

To be added only if the consent of ODEC is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

ANNEX 1

Credit Agreement dated as of November 21, 2011

among Old Dominion Electric Cooperative (“ODEC”), as Borrower, the Lenders party
thereto, the Issuing Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and Swingline Lender

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it [is] [is not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of ODEC,
any of its Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by ODEC, any of its Affiliates or
any other Person of any of their respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the [the][such] Assigned
Interest, and (vi) independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit



--------------------------------------------------------------------------------

Agreement, duly completed and executed by [the] [such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Borrowing Request]

BORROWING REQUEST

Borrower Name:            Old Dominion Electric Cooperative (“ODEC”)

Facility Number:                                          
                                                  

Type of Borrowing:

 

¨  Syndicated Loan

  ¨  Swingline Loan

 

Effective Date of Borrowing:   

 

  

The Borrowing Amount:   

 

  

Interest Rate Elected:

 

¨  LIBOR Rate Borrowing

  ¨  Base Rate Borrowing

Interest Rate Elections Period if LIBOR Rate Borrowing is chosen:

 

¨  1-month LIBOR

  ¨  2-month LIBOR

¨  3-month LIBOR

  ¨  6-month LIBOR

Wiring Instructions:

Bank Name   

 

   City, State   

 

   ABA No   

 

   Account No   

 

   Credit Account Name   

 

   Additional Instructions   

 

  

Certification

Acting on behalf of ODEC, I hereby certify that as of the date below: (1) I am
duly authorized to make this certification and to request funds on the terms
specified herein; and (2) the conditions contained in Section 4.02 of the Credit
Agreement will be satisfied on the effective date of this Borrowing. I hereby
authorize the Administrative Agent, for and on behalf of ODEC, to process this
borrowing request and hereby acknowledge and agree that such terms shall be
binding upon ODEC under the provisions of the Credit Agreement governing this
advance.



--------------------------------------------------------------------------------

Certified By:

 

 

    Date:   

 

Name:           Title:           PLEASE FAX TO   

704-590-2790

    ATTN:   

Syndication Agency Services



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Interest Election Request]

INTEREST ELECTION

REQUEST

This form should only be used to continue or convert a rate on an existing
Borrowing

Borrower Name:        Old Dominion Electric Cooperative (“ODEC”)

Loan Number:                                          
                                              

Original Effective Date of Borrowing:                                          
       

Effective Date of Interest Election:                                          
             

The Amount of Borrowing*:                                          
                       

 

* If different options are being elected with respect to different portions of
the original Borrowing, indicate also the portion of the original Borrowing to
be allocated to this Interest Election Request.

Interest Rate Elected:

¨  LIBOR Rate Borrowing                            ¨  Base Rate Borrowing

Interest Rate Elections Period if LIBOR Rate Borrowing is chosen:

¨  1-month LIBOR                            ¨  2-month LIBOR

¨  3-month LIBOR                            ¨  6-month LIBOR

Certification

Acting on behalf of ODEC, I hereby certify that as of the date below I am duly
authorized to make this certification and to make the Interest Election Request
specified herein. I agree, for and on behalf of ODEC, that the terms hereof
shall be binding upon ODEC under the provisions of the Credit Agreement.

Certified By:

 

 

    Date:   

 

Name:           Title:           PLEASE FAX TO   

704-590-2790

    ATTN:   

Syndication Agency Services



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Issuance Notice]

LETTER OF CREDIT ISSUANCE NOTICE

Reference is made to the Credit Agreement, dated as of November 21, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia
utility aggregation cooperative (the “ODEC”), the LENDERS party thereto, the
ISSUING LENDERS party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent and Swingline Lender.
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Credit Agreement.

Pursuant to Section 2.04 of the Credit Agreement, ODEC desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [            ] (the “Credit Date”) in an aggregate face amount of
$            .

Attached hereto for such Letter of Credit is either (i) the verbatim text of
such proposed Letter of Credit, or (ii) a description of the proposed terms and
conditions of such Letter of Credit, including a precise description of any
documents to be presented by the beneficiary that, if presented by the
beneficiary prior to the expiration date of such Letter of Credit, would require
the Issuing Lender to make payment under such Letter of Credit, including, in
each case, the amount, the proposed date of such Letter of Credit, name and
address of the beneficiary and the expiration date, of such Letter of Credit.

Acting on behalf of ODEC, I hereby certify that as of the date below: (1) I am
duly authorized to make this certification and to request a Letter of Credit on
the terms specified herein; and (2) the conditions contained in Section 4.02 of
the Credit Agreement will be satisfied on the effective date of such Letter of
Credit. I hereby authorize the Administrative Agent, for and on behalf of ODEC,
to make this request for the Letter of Credit and hereby acknowledge and agree
that such terms shall be binding upon ODEC under the provisions of the Credit
Agreement governing this advance.

 

Date:  

 

    OLD DOMINION ELECTRIC COOPERATIVE       By:  

 

        Name:         Title:



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Note]

ODEC’s Taxpayer Identification No.             

 

  

PROMISSORY

NOTE

 

$[            ]                        , 20    

FOR VALUE RECEIVED, OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), hereby promises to pay to [NAME OF LENDER]
(the “Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at One Wells Fargo Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), the principal sum of [DOLLAR AMOUNT]
Dollars (or such lesser amount as shall equal the aggregate unpaid principal
amount of the [Syndicated] [Swingline]14 Loans made by the Lender to ODEC under
the Credit Agreement, as defined below), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such [Syndicated] [Swingline] Loan, at such office, in
like money and funds, for the period commencing on the date of such [Syndicated]
[Swingline] Loan until such [Syndicated] [Swingline] Loan shall be paid in full,
at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each [Syndicated] [Swingline] Loan made by the Lender to ODEC,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Promissory Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of ODEC to make a payment when due
of any amount owing under the Credit Agreement or hereunder in respect of the
[Syndicated] [Swingline] Loans made by the Lender.

This Promissory Note evidences [Syndicated] [Swingline] Loans made by the Lender
under the Credit Agreement dated as of November 21, 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among ODEC, the Lenders party thereto (including the Lender), the
Issuing Lenders party thereto, and Wells Fargo Bank, National Association, a
national banking association, as Administrative Agent and Swingline Lender.
Capitalized terms used but not otherwise defined in this Promissory Note have
the meanings ascribed to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Loans upon the terms and conditions specified therein.

 

1 

Such Swingline Loans only applicable to the Swingline Lender as defined in the
Credit Agreement.



--------------------------------------------------------------------------------

Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

OLD DOMINION ELECTRIC COOPERATIVE By:  

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE OF [SYNDICATED] [SWINGLINE] LOANS

This Promissory Note evidences [Syndicated] [Swingline] Loans made, continued or
converted under the Credit Agreement to ODEC, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

  Principal
Amount
of Loan   Type
of
Loan   Interest
Rate   Duration
of
Interest
Period
(if any)   Amount
Paid,
Prepaid,
Continued
or
Converted   Notation
Made
by                                                                              
                             



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Compliance Certificate]

COMPLIANCE CERTIFICATE

I,                             , the                     of Old Dominion
Electric Cooperative, a Virginia utility aggregation cooperative (“ODEC”), and,
as such, a Responsible Officer of ODEC, DO HEREBY CERTIFY that:

(a) I have conducted a review of the Credit Agreement dated as of November 21,
2011 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”) among ODEC, the Lenders party thereto, the Issuing
Lenders party thereto, and Wells Fargo Bank, National Association, a national
banking association, as Administrative Agent and Swingline Lender, the financial
statements of ODEC and such other documents as I have deemed necessary for this
certification. Capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the Credit Agreement. This Compliance Certificate
is being delivered pursuant to Section 5.01(c) of the Credit Agreement.

(b) [No Default or Event of Default has occurred during the period beginning on
                    , 20[    ] and ending on the date hereof.] [Attached hereto
as Annex 1 is a detailed description of each Default or Event of Default that
has occurred during the period beginning on                     , 20[    ] and
ending on the date hereof, together with a description of any action taken or
proposed to be taken with respect thereto.]

(c) [Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance with the covenants set forth in Section 6.05 of the Credit Agreement
as of the date hereof.]15

(d) The consolidating balance sheet and consolidated statements of revenue,
expenses and patronage capital for ODEC and its Subsidiaries present fairly in
all material respects the financial condition and results of operations of ODEC
and its Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to the normal year-end audit adjustments and the
absence of footnotes.

WITNESS my hand this day of , 20    .

 

 

Name: Title:

 

1 

Section 6.05 calculations only to be provided with each annual certificate.



--------------------------------------------------------------------------------

EXHIBIT G

[Form of Competitive Loan Quote]

COMPETITIVE LOAN QUOTE

Reference is made to the Credit Agreement, dated as of November 21, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia
utility aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING
LENDERS party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and Swingline Lender. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement.

The lender designated herein (the “Lender”) hereby makes a Competitive Loan
Quote pursuant to Section 2.20 of the Credit Agreement and, in connection
therewith, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required pursuant to the terms of the Credit Agreement:

(i) The name of the Lender is                             . The contact
information for the Lender is as follows:

[Name]

[Address]

[Telephone]

[Telecopy]

(ii) The principal amount of the Proposed Borrowing is $            .16

(iii) The Competitive Loan Rate or Rates at which the Lender is prepared to make
such Loan or Loans is/are as follows:

 

Loan
Amount

  Rate   Interest
Period
Beginning   Interest
Period
Ending   Duration                

The Lender [does/does not] request a promissory note to evidence the Competitive
Loan.

 

1 

The principal amount shall be a minimum of $5,000,000 and in integral multiples
of $1,000,000 and may equal the entire principal amount of the Competitive Loan
Borrowing by ODEC.



--------------------------------------------------------------------------------

The Lender hereby acknowledges and agrees that should all or any portion of this
Competitive Loan Quote be accepted by ODEC, the Lender shall be the sole lender
of such Competitive Loan made by it and shall bear all financial risk and
obligations relating thereto.

 

Date:  

 

     [NAME OF LENDER]        By:  

 

       Name:

 

PLEASE FAX TO   

704-590-2790

    ATTN:   

Syndication Agency Services



--------------------------------------------------------------------------------

EXHIBIT H

[Form of Competitive Loan Quote Request]

COMPETITIVE LOAN QUOTE REQUEST

Reference is made to the Credit Agreement, dated as of November 21, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia
utility aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING
LENDERS party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and Swingline Lender. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement.

ODEC hereby requests Competitive Loan Quotes under the Credit Agreement pursuant
to Section 2.20 thereof and, in connection therewith, sets forth below the
information relating to such proposed Borrowing (the “Proposed Borrowing”) as
required pursuant to the terms of the Credit Agreement:

(i) The funding date of the Proposed Borrowing is             .

(ii) The aggregate amount of the Proposed Borrowing is             .

(iii) The Proposed Borrowing will be a [LIBOR Competitive Loan] [Base Rate
Competitive Loan].

(iv) The requested Interest Period for the Proposed Borrowing is as follows:17

Start of Interest Period            End Date of Interest
Period            Duration in months

 

1 

Such interest period shall be 1, 2, 3 or 6 months



--------------------------------------------------------------------------------

Upon any acceptance of a Competitive Loan Quote by ODEC, the Administrative
Agent is hereby directed to disburse the proceeds of the Competitive Loan
comprising the Proposed Borrowing on the funding date therefor as set forth
below, whereupon the proceeds of such Competitive Loan shall be deemed received
by or for the benefit of ODEC.

Wiring Instructions:

 

Bank Name   

 

  City, State   

 

  ABA No   

 

  Account No   

 

  Credit Account Name   

 

  Additional Instructions   

 

 

Certification

Acting on behalf of ODEC, I hereby certify that as of the date below: (1) I am
duly authorized to make this certification and to request funds on the terms
specified herein; and (2) the conditions contained in Section 4.02 of the Credit
Agreement will be satisfied on the effective date of the Proposed Borrowing. I
hereby authorize the Administrative Agent, for and on behalf of ODEC, to make
this Competitive Loan Quote Request.

Certified By:

 

 

    Date:   

 

Name:           Title:           PLEASE FAX TO   

704-590-2790

    ATTN:   

Syndication Agency Services



--------------------------------------------------------------------------------

EXHIBIT I

[Form of Competitive Loan Note]

ODEC’s Taxpayer Identification No.             

COMPETITIVE LOAN NOTE

 

$                                    , 20    

FOR VALUE RECEIVED, OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), hereby promises to pay to [NAME OF LENDER]
(the “Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at One Wells Fargo Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), the principal sum of [DOLLAR AMOUNT]
Dollars, in lawful money of the United States of America and in immediately
available funds, on the date provided in the Credit Agreement, and to pay
interest on such principal sum, at such office, in like money and funds, for the
period commencing on the date hereof until such principal sum shall be paid in
full, at the rate per annum and on the dates provided in the Credit Agreement.

The date, amount, interest rate and maturity date of the Competitive Loan made
by the Lender to ODEC and evidenced by this Promissory Note, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Promissory Note, endorsed by the Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of ODEC to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of such Competitive Loan.

This Promissory Note evidences a Competitive Loan made by the Lender under the
Credit Agreement dated as of November 21, 2011 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
ODEC, the Lenders party thereto (including the Lender), the Issuing Lenders
party thereto, and Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent and Swingline Lender. Capitalized terms
used but not otherwise defined in this Promissory Note have the meanings
ascribed to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayment of this
Promissory Note upon the terms and conditions specified therein.

Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

OLD DOMINION ELECTRIC COOPERATIVE By  

 

Name Title:



--------------------------------------------------------------------------------

COMPETITIVE LOAN

 

Date

  Amount of
Competitive
Loan   Type of
Competitive
Loan   Interest
Rate   Amount
of
Principal
Repaid   Maturity
Date   Notation
Made
By                                                                              
                                         



--------------------------------------------------------------------------------

EXHIBIT J

[Form of Notice of Requested Commitment Increase]

NOTICE OF REQUESTED COMMITMENT INCREASE

Reference is made to the Credit Agreement, dated as of November 21, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia
utility aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING
LENDERS party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and Swingline Lender. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement.

ODEC hereby requests a Commitment Increase under the Credit Agreement pursuant
to Section 2.21(a) thereof and, in connection therewith, sets forth below the
information relating to such requested Commitment Increase (the “Requested
Commitment Increase”) as required pursuant to the terms of the Credit Agreement:

(i) The requested date of the Requested Commitment Increase is             .

(ii) The aggregate amount of the Requested Commitment Increase is
            .18

Certification

Acting on behalf of ODEC, I hereby certify that as of the date below no Default
or Event of Default has occurred and is continuing.

Certified By:

 

 

    Date:   

 

Name:           Title:           PLEASE FAX TO   

704-590-2790

    ATTN:   

Syndication Agency Services

 

1 

Such amount shall not exceed $150,000,000 in the aggregate with other previous
Notices of Requested Commitment Increase, and shall be in minimum increments of
$25,000,000.



--------------------------------------------------------------------------------

EXHIBIT K

[Form of Notice of Commitment Termination]

NOTICE OF COMMITMENT TERMINATION

Reference is made to the Credit Agreement, dated as of November 21, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia
utility aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING
LENDERS party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and Swingline Lender. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement.

ODEC hereby gives notice of a Commitment Termination under the Credit Agreement
pursuant to Section 2.22) thereof and, in connection therewith, sets forth below
the information relating to such Commitment Termination (the “Commitment
Termination”) as required pursuant to the terms of the Credit Agreement:

(i) The Noticed Lender is                                         .

[Choose all that apply][Such Lender has requested compensation under
Section 2.13.][ODEC has been required to make payments on account of such Lender
under Section 2.15.][Such Lender is a Defaulting Lender.]

(ii) The requested date of the Commitment Termination is             .19

(iii) The amount of the Commitment Termination is             .

(iv) The amount of the Commitment Termination which ODEC requests be reallocated
to the Commitments of other Lenders is:             .

(v) The amount of Loans of the Noticed Lender which ODEC requests be allocated
to other Lenders is:             .

(vi) The amount of Fronting Exposure of the Noticed Lender which ODEC requests
be allocated to other Lenders is:             .

Certification

Acting on behalf of ODEC, I hereby certify that as of the date below, I am duly
authorized to make this certification and to give notice of a Commitment
Termination on the terms specified herein. I hereby authorize the Administrative
Agent, for and on behalf of ODEC, to make this Commitment Termination.

 

1 

Such date shall be at least 10 days from the date of delivery of this Notice of
Commitment Termination.



--------------------------------------------------------------------------------

[Add if a reallocation of Loans or Fronting Exposure is requested:] [Acting on
behalf of ODEC, I hereby certify that as of the date below, (1) the conditions
contained in Section 4.02 of the Credit Agreement are satisfied and (2) the
reallocation described in clause (iv) above will not cause the aggregate
Revolving Credit Exposure of any other Lender to exceed such Lender’s
Commitment.]

Certified By:

 

    Date:   

 

Name:           Title:           PLEASE FAX TO   

704-590-2790

    ATTN:   

Syndication Agency Services



--------------------------------------------------------------------------------

EXHIBIT L-1

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 21, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING LENDERS
party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:                          , 2011



--------------------------------------------------------------------------------

EXHIBIT L-2

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 21, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING LENDERS
party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:                          , 2011



--------------------------------------------------------------------------------

EXHIBIT L-3

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 21, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING LENDERS
party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:                          , 2011



--------------------------------------------------------------------------------

EXHIBIT L-4

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of November 21, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), the LENDERS party thereto, the ISSUING LENDERS
party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:                          , 2011